[smg201704138kexhibit102001.jpg]
Execution Copy MASTER FRAMEWORK AGREEMENT This MASTER FRAMEWORK AGREEMENT (this
“Framework Agreement”), is made and entered into as of April 7, 2017 (the
“Effective Date”), by and among: Coöperatieve Rabobank, U.A., New York Branch, a
Dutch coöperatieve acting through its New York Branch (“Rabobank”) and Sumitomo
Mitsui Banking Corporation, New York Branch, a Japanese corporation (“SMBC”), as
purchasers (each, a “Buyer” and, collectively, the “Buyers”); Rabobank, as
Buyers’ agent (in such capacity, “Agent”); and The Scotts Company LLC, an Ohio
limited liability company (“Seller”). Each of Agent, Buyers and Seller may also
be referred to herein individually as a “Party”, and collectively as the
“Parties”. RECITALS WHEREAS, Buyers have agreed to provide Seller with a
facility under which Buyers and Seller will enter into certain sale and
repurchase agreements with respect to Eligible Receivables owned by Seller.
AGREEMENT NOW, THEREFORE, in consideration of the mutual covenants, agreements
and conditions set forth herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties agree
as follows: 1. Interpretation. 1.1 Definitions. All capitalized terms used in
this Framework Agreement (including its recitals, Exhibits and Schedules) shall,
unless defined herein, have the respective meanings set forth in Schedule 1
hereto and Part 1 of Schedule 3 hereto (as applicable). 1.2 Construction. (a)
The headings, sub-headings and table of contents in this Framework Agreement
shall not affect its interpretation. References in this Framework Agreement to
Sections, Exhibits and Schedules shall, unless the context otherwise requires,
be references to Sections of, and Exhibits and Schedules to, this Framework
Agreement. (b) Words denoting the singular number only shall include the plural
number also and vice versa; words denoting one gender only shall include the
other genders and words denoting persons shall include firms and corporations
and vice versa. (c) References to a Person are also to its permitted successors
or assigns. Exhibit 10.2



--------------------------------------------------------------------------------



 
[smg201704138kexhibit102002.jpg]
2 (d) References in this Framework Agreement to any agreement or other document
shall be deemed also to refer to such agreement or document as amended or varied
or novated from time to time. (e) References to an amendment include a
supplement, novation, restatement or re-enactment, and “amend” and “amended” (or
any of their derivative forms) will be construed accordingly. (f) Reference to a
time of day is a reference to New York City time. (g) “Include”, “includes” and
“including” shall be deemed to be followed by the words “without limitation.”
(h) “Hereof”, “hereto”, “herein” and “hereunder” and words of similar import
when used in this Framework Agreement refer to this Framework Agreement as a
whole and not to any particular provision of this Framework Agreement. (i)
References to a “writing” or “written” include any text transmitted or made
available on paper or through electronic means. (j) References to “$”, U.S.
Dollars or otherwise to dollar amounts refer to the lawful currency of the
United States. (k) References to a law include any amendment or modification to
such law and any rules and regulations issued thereunder, whether such amendment
or modification is made, or issuance of such rules and regulations occurs,
before or after the Effective Date. 2. Transaction Agreements. 2.1 Agreements to
be Executed at the Closing. Concurrently with this Framework Agreement, the
Parties intend to execute the following additional agreements (together with
this Framework Agreement and each subsequent Confirmation entered into during
the Facility Term subsequent to the Closing, the “Transaction Agreements”) to
which they are party: (a) the Master Repurchase Agreement among Seller and the
Buyers; (b) the Fee Letter among Seller and Buyers; (c) the Side Letter between
Seller and Agent; (d) the Guaranty; (e) the Security Agreement; and (f) each of
the Control Agreements. 2.2 Definitions. When used in any Transaction Agreement,
capitalized terms not otherwise defined therein will, to the extent defined
herein, have the meanings set forth in this Framework Agreement (including
Schedule 1).



--------------------------------------------------------------------------------



 
[smg201704138kexhibit102003.jpg]
3 3. Closing; Closing Deliveries. 3.1 Closing. Subject to the terms and
conditions of this Framework Agreement, the transactions contemplated in this
Framework Agreement to occur concurrently with the execution hereof (other than
the entry into any Confirmations) will take place at a closing (the “Closing”)
to be held on the Effective Date at a mutually agreeable location or by the
exchange of electronic documentation. 3.2 Seller Closing Deliverables. At the
Closing or prior to the Closing, Seller will deliver, or cause to be delivered,
to each Buyer: (a) an executed counterpart to each of the Transaction Agreements
(other than any Confirmations) to which it is a party; (b) a counterpart of the
Guaranty executed by Guarantor; (c) counterparts of the Control Agreements
executed by Depositary; (d) counterparts to the JPM Letter Agreement executed by
each of the parties thereto (other than Agent); (e) a certificate of the
Secretary or an Assistant Secretary of Seller, dated the Effective Date,
certifying as to (i) the incumbency of the officers of Seller executing the
Transaction Agreements, (ii) attached copies of Seller’s certificate of
formation and limited liability company agreement; and (iii) copies of all
limited liability company approvals and consents of Seller that are required by
it in connection with entering into, and the exercise of its rights and the
performance of its obligations under, the Transaction Agreements; (f) a
certificate of the Secretary or an Assistant Secretary of Guarantor, dated the
Effective Date, certifying as to (i) the incumbency of the officer(s) of
Guarantor executing the Guaranty, (ii) attached copies of Guarantor’s
certificate of incorporation and bylaws; and (iii) copies of all corporate
approvals and consents of Guarantor that are required by it in connection with
entering into, and the exercise of its rights and the performance of its
obligations under, the Guaranty; (g) a customary legal opinion, in form and
substance satisfactory to Agent, with respect to Seller opining on existence,
due authorization and execution, absence of conflicts with Organizational
Documents and with certain material agreements (including, for the avoidance of
doubt, the Credit Agreement Documents), binding nature of obligations, absence
of violations of Law, absence of consents under Law and validity and perfection
of security interests; (h) a customary legal opinion or opinions with respect to
Guarantor opining on existence, due authorization and execution, absence of
conflicts with Organizational Documents, binding nature of obligations, absence
of violations of Law and no consents under Law;



--------------------------------------------------------------------------------



 
[smg201704138kexhibit102004.jpg]
4 (i) results of a UCC lien search with respect to Seller for the State of Ohio
as of a date not more than seven (7) days prior to the Closing; and (j) fully
prepared UCC-1 financing statements reflecting the Security Interests granted by
Seller under the Master Repurchase Agreement. 3.3 Buyer Closing Deliverables. At
the Closing or prior to the Closing, each Buyer will deliver to Seller and each
other Buyer an executed counterpart to each of the Transaction Agreements (other
than any Confirmations) to which it is a party. 3.4 Agent Closing Deliverables.
At the Closing or prior to the Closing, Agent shall provide to Seller: (a) an
executed copy of IRS Form W-8IMY, indicating on Part VI that Agent is a U.S.
branch of a foreign bank described in United States Department of Treasury
Regulations section 1.1441-1(b)(2)(iv)(A) agreeing to be treated as a U.S.
person for purposes of withholding on payments under the Transaction Agreements;
(b) executed counterparts of Agent to each of the Transaction Agreements (other
than any Confirmations) to which it is a party and to the JPM Letter Agreement.
3.5 Seller Initial Transaction Deliverables. No later than 10:00 a.m. on the
second Business Day prior to the Effective Date, Seller will deliver, or cause
to be delivered, to Agent and each Buyer a duly completed Transaction Notice and
accompanying draft Confirmation and proposed Portfolio Schedule for the initial
Transaction to be entered into on the Effective Date. 4. Transactions. 4.1
Requests for Transactions. (a) Transaction Notices. Seller may, from time to
time during the Facility Term, deliver to Agent and each Buyer a written notice,
substantially in the form attached hereto as Exhibit A (a “Transaction Notice”),
including a completed draft Confirmation (excluding the applicable Pricing
Schedule) and a proposed Portfolio Schedule, requesting that Buyers enter into a
Transaction on a Weekly Date; provided, that the proposed Purchase Price for
such Transaction may not exceed the Aggregate Funding Limit as of the applicable
Purchase Date. Such notice shall be delivered to Agent and each Buyer no later
than 10:00am on the date that is two (2) Business Days prior to the proposed
Purchase Date for such proposed Transaction. (b) Agreement to Enter Into
Transactions. Upon Seller’s delivery of a duly completed Transaction Notice in
accordance with the preceding Section 4.1(a) requesting the entry into a
Transaction on a Weekly Date, and subject to the terms and conditions set forth
herein (including Section 4.6 hereof) and in the other Transaction Agreements,
each Buyer agrees severally, and not jointly, to enter into such Transaction
with Seller in an amount equal to its respective Individual Participation Amount
(if any) with respect to such Transaction as of the applicable Purchase Date.
Promptly following receipt of such a Transaction Notice, but in any event no
later than 4:00 p.m. on the date that is two (2) Business Days prior to the
proposed



--------------------------------------------------------------------------------



 
[smg201704138kexhibit102005.jpg]
5 Purchase Date with respect to the requested Transaction, each Buyer shall
confirm its receipt of such Transaction Notice to Agent. (c) Delivery of
Completed Confirmation. Following its receipt of a duly completed Transaction
Notice in accordance with Section 4.1(a), Agent shall, no later than 5:00 p.m.
on the date that is two (2) Business Days prior to the proposed Purchase Date
with respect to the requested Transaction, deliver to Seller and each Buyer a
fully completed form of Confirmation (including the applicable Pricing Schedule)
with respect to such proposed Transaction and attaching the related Portfolio
Schedule provided by Seller pursuant to Section 4.1(a) (as such Portfolio
Schedule may have been modified or replaced by Seller or Agent in accordance
with the provisions of this Article IV). Seller shall deliver an executed
counterpart of such Confirmation to Agent no later than 5:00 p.m. on the
Business Day immediately preceding the applicable Purchase Date. In the event
Agent determines in good faith that any applicable Funding Conditions are not,
or will not be, satisfied as of the proposed Purchase Date (and such Funding
Conditions have not been waived by the Required Buyers), Agent shall promptly
notify Seller of same, and Seller and Agent shall cooperate expeditiously and in
good faith to resolve any such matters (to the extent the same are capable of
being resolved), including by making any necessary revisions to the form of
Confirmation and/or Portfolio Schedule for the proposed Transaction. If,
notwithstanding such efforts, the applicable Funding Conditions are not
satisfied or waived as of the proposed Purchase Date, then no Transaction shall
be entered into upon such proposed Purchase Date. (d) Confirmation Process. If
the applicable Funding Conditions for a proposed Transaction are satisfied or
waived as of the applicable Purchase Date and Agent has received all Funding
Amounts (if any) due from the Buyers on such Purchase Date pursuant to Section
4.2(a) (other than any Funding Amount (or portion thereof) that any Defaulting
Buyer fails to fund and in respect of which any necessary adjustments have been
made pursuant to Section 4.5(a)), then Agent shall enter into the proposed
Transaction with Seller on behalf of each Participating Buyer on the terms set
forth in the form of Confirmation delivered pursuant to Section 4.1(c) (as may
be modified in accordance with the provisions of this Article IV) by delivering
to Seller on such Purchase Date a final and fully-executed Confirmation
evidencing such Transaction in accordance with the Master Repurchase Agreement
whereupon, in accordance with terms of the Master Repurchase Agreement and such
Confirmation, Seller will sell and assign, and Participating Buyers will
purchase, the Transaction Portfolio for such Transaction, with each
Participating Buyer receiving a fractional undivided interest in such
Transaction Portfolio in accordance with its respective Individual Funded
Percentage as of the time of such purchase (after giving effect to the funding
of any applicable Funding Amounts, the payment of any Funded Purchase Price and
Funded Repurchase Price and the allocation of any applicable Distribution
Amounts). The entry into such Transaction and payment of such Funded Purchase
Price (if any) shall, subject to satisfaction of the applicable Funding
Conditions, occur at or before 2:00 p.m. on the applicable Purchase Date (or
such later time on such Purchase Date as may be reasonably necessary for Agent
to confirm receipt of any required Funding Amounts). 4.2 Funding of Purchase
Prices and Closing. (a) Funding of Purchase Price. Following receipt of a duly
completed Transaction Notice for a proposed Transaction in accordance with
Section 4.1(a) (subject to any



--------------------------------------------------------------------------------



 
[smg201704138kexhibit102006.jpg]
6 voiding and replacement thereof pursuant to Section 4.6(b)), each Buyer shall
fund its respective Funding Amount (if any) for such Transaction by wire
transfer of immediately available funds to the account of Agent specified in
Schedule 2 no later than 11:00 a.m. on the Purchase Date for such Transaction.
Upon entry into the final Confirmation with Seller on such Purchase Date in
accordance with Section 4.1(d), and subject to satisfaction of the Funding
Conditions, Agent shall apply any such Funding Amounts to pay (x) the Funded
Purchase Price (if any) for such Transaction (subject to any adjustments made
pursuant to this Article IV) on behalf of the Participating Buyers in accordance
with terms of the Master Repurchase Agreement and applicable Confirmation by
wire transfer of immediately available funds to the account of Seller specified
in Schedule 2 and (y) to the extent applicable, any Distribution Amounts payable
to Buyers pursuant to Section 4.4. (b) Return of Excess Funding Amounts. In the
event any Buyer has funded its respective Funding Amount (if any) on a proposed
Purchase Date for a Transaction in accordance with Section 4.2(a), and either
(i) Seller and Buyers fail to enter into such Transaction on such proposed
Purchase Date or (ii) Seller and Buyers enter into a Transaction on such
Purchase Date with respect to which less than all of the amount funded by such
Buyer is actually applied to the payment of Funded Purchase Price and/or
Distribution Amounts on such Purchase Date in accordance with the terms of the
Transaction Agreements, then Agent shall, promptly following either such event,
refund to such Buyer the unused portion of such funded amount. 4.3 Funding
Conditions. (a) The entry by the Buyers to enter into a Transaction shall be
subject to satisfaction of the following conditions (in each case, as of the
applicable Purchase Date) (together, the “Funding Conditions”): (i) with respect
to the initial Transaction, each of the items required to be delivered by Seller
in connection with such initial Transaction pursuant to Section 3.5 shall have
been delivered in accordance with the terms hereof; (ii) all amounts then due
and owing by Seller under the Fee Letter and the Side Letter shall have been
paid in full; (iii) the Transaction Notice, including the draft Confirmation and
proposed Portfolio Schedule required to be attached thereto, shall have been
delivered to Agent in accordance with Section 4.1(a); (iv) Seller shall have
delivered to Agent a duly executed counterpart to the applicable Confirmation;
(v) each of the representations and warranties of Seller and Guarantor (as
applicable) set forth in the Transaction Agreements (giving effect to the entry
into such Transaction) shall be true and correct in all material respects
(except that any representation or warranty that is subject to any materiality
qualification shall be true and correct in all respects);



--------------------------------------------------------------------------------



 
[smg201704138kexhibit102007.jpg]
7 (vi) the Purchase Price for such Transaction shall be no greater than the
aggregate Market Value of the Receivables included in the Transaction Portfolio
for such Transaction (as set forth in the Portfolio Schedule to the Confirmation
provided by Seller (as such Portfolio Schedule may subsequently be revised by
Seller or Agent in accordance with the terms hereof)); (vii) the Receivables
included in the Transaction Portfolio for such Transaction (as set forth in the
Portfolio Schedule to the Confirmation provided by Seller (as such Portfolio
Schedule may subsequently be revised by Seller or Agent in accordance with the
terms hereof)) shall have been duly selected in accordance with the priority
specified in Part 3 of Schedule 3 to this Framework Agreement, and no such
Receivable shall (i) have a Specified Payment Date occurring earlier than the
Repurchase Date for such Transaction or (ii) be owing by an Obligor that is not
an Eligible Obligor; (viii) the portion of the Purchase Price for such
Transaction applied towards the purchase of Receivables of any Eligible Obligor
Group included in the Transaction Portfolio for such Transaction (each, as set
forth in the Portfolio Schedule to the Confirmation provided by Seller (as such
Portfolio Schedule may subsequently be revised by Seller or Agent in accordance
with the terms hereof)) shall not exceed the Eligible Obligor Limit applicable
to such Eligible Obligor Group; (ix) the Purchase Date for such Transaction
shall be at least seven (7) days prior to the Facility Expiration Date; (x) the
payment of the applicable Purchase Price for such Transaction (including any
amounts to be paid as Funded Purchase Price) would not cause (x) the Aggregate
Buyer Balance (after giving effect to such payment) to exceed the Aggregate
Funding Limit applicable to such Transaction or (y) any Buyer’s Individual Buyer
Balance (after giving effect to such payment) to exceed such Buyer’s applicable
Individual Funding Limit (or, in the case of any Reducing Buyer, its Individual
Committed Limit) with respect to such Transaction; (xi) Agent shall have
received the full amount of Funded Repurchase Price (if any) due and payable by
Seller on such Purchase Date; and (xii) no Potential Event of Default or Event
of Default shall have occurred and be continuing. 4.4 Funding of Transaction
Repurchase Prices. (a) Seller’s Payment of Funded Repurchase Price. On each
Repurchase Date for a Transaction on which Funded Repurchase Price is payable by
Seller pursuant to the Transaction Agreements (including, for the avoidance of
doubt, on the Facility Expiration Date), Seller shall fund the Funded Repurchase
Price for such Transaction by wire transfer of immediately available funds to
the account of Agent specified in Schedule 2, no later than 11:00 a.m. on such
Repurchase Date (except to the extent a later time is permitted pursuant to
Section 4.5(a)(iii)).



--------------------------------------------------------------------------------



 
[smg201704138kexhibit102008.jpg]
8 (b) Distribution of Amounts Received by Agent. On any Business Day when Agent
receives any Settlement Amounts, Agent shall, after giving effect to any
applicable payment of Funded Purchase Price pursuant to Section 4.2(a) or
returns of excess Funding Amounts pursuant to Section 4.2(b) on such Business
Day, distribute the Settlement Amounts received by Agent in the following order
of priority: (x) first, to each applicable Buyer (but only out of Settlement
Amounts constituting Funded Repurchase Price) the portion of such Buyer’s
Distribution Amount as defined in clause (a) of the definition thereof and (y)
second, to each applicable Buyer the portion of such Buyer’s Distribution Amount
as defined in clause (b) or (c) of the definition thereof, as the case may be,
in each case by wire transfer of immediately available funds to the account of
such Buyer set forth on Schedule 2 hereto (i) on the same Business Day if such
Settlement Amounts are received by Agent prior to 2:00 p.m. on such Business Day
or (ii) otherwise, on the next succeeding Business Day; provided, that if the
aggregate Settlement Amounts received by Agent on any Business Day are
insufficient to pay in full the Distribution Amounts pursuant to clause (x) or
(y) above to each applicable Buyer, Agent shall pay to each such Buyer its pro
rata share (based on the Distribution Amount owed to each such Buyer pursuant to
clause (x) or (y)) of the Settlement Amounts actually received by Agent. 4.5
Defaulting Buyers. (a) Adjustment for Reduced Funding. Notwithstanding anything
in this Article IV to the contrary, in the event that, on any Purchase Date on
which Agent (on behalf of the Participating Buyers) is obligated to enter into a
Transaction with respect to which any Funding Amount is to be paid in accordance
with Section 4.2(a), one or more Buyers (any such Buyer, a “Defaulting Buyer”)
fails to fund its respective Funding Amount on such Purchase Date when and as
required by Section 4.2(a), then Agent shall promptly give notice of such
failure to Seller and each other Buyer. Upon Agent’s giving of such notice: (i)
the Confirmation for such Transaction shall be amended so as to reduce the
Purchase Price for such Transaction by the applicable Funding Amounts (or
portions thereof) that such Defaulting Buyers have failed to fund on such
Purchase Date; (ii) when and as required pursuant to Section 4.2(a), and subject
to the satisfaction of the Funding Conditions otherwise applicable to such
Transaction, upon the effectiveness of such revised Confirmation in accordance
with Section 4.1(d), Agent shall pay to Seller, on behalf of the Participating
Buyers, any remaining unpaid Funded Purchase Price payable in respect of such
Transaction (after giving effect to the reduction in Purchase Price pursuant to
the foregoing Section 4.5(a)(i)); (iii) to the extent the reduction in the
Purchase Price for the applicable Transaction in accordance with the foregoing
Section 4.5(a)(i) results in Funded Repurchase Price (or an increased amount
thereof) being payable by Seller on such Purchase Date, Seller shall pay such
Funded Repurchase Price (or increased amount thereof) to Agent promptly, but in
no event later than 4:00pm on such Purchase Date.



--------------------------------------------------------------------------------



 
[smg201704138kexhibit102009.jpg]
9 (b) Replacement of Buyers. Seller may, at its sole expense and effort, upon
notice to any Defaulting Buyer and Agent, require such Defaulting Buyer to
assign, without recourse, all of its rights and obligations under the
Transaction Agreements (including its Individual Buyer Balance (if any), its
Individual Committed Limit, its Individual Funding Limit and any undivided
fractional interest it may own with respect to any Transaction Portfolio) to one
or more existing Buyers or new Buyers that is willing to assume such
obligations; provided that (i) Seller shall have received the prior written
consent of Agent with respect to any new Buyer, which consent shall not
unreasonably be withheld or delayed, (ii) such Defaulting Buyer shall have
received payment of an amount equal to its Individual Buyer Balance and accrued
and unpaid Price Differential, fees and all other amounts payable to it under
the Transaction Agreements (which may be paid by the applicable assignee and/or
by Seller) and (iii) such assignment does not conflict with applicable Law. No
Buyer shall be required to make any such assignment if prior thereto, such Buyer
shall have ceased to be a Defaulting Buyer in accordance with Section 4.5(c).
Each Party agrees that an assignment required pursuant to this Section 4.5(b)
may be effected pursuant to assignment documentation executed by Seller, Agent
and the assignee and that the Defaulting Buyer required to make such assignment
need not be a party thereto. Upon such assignment, Schedule 4 shall be
automatically revised to reflect the respective “Funding Limit” and “Committed
Limit” of each Buyer that remains a party hereto. (c) Reinstatement of
Defaulting Buyers. In the event that Agent and Seller agree that a Defaulting
Buyer has adequately remedied all matters that caused such Buyer to be a
Defaulting Buyer, then such Buyer shall cease to be a Defaulting Buyer for all
purposes hereof. (d) Replacement of Agent. In the event that Agent or any
Affiliate thereof is a Defaulting Buyer, the then-applicable Required Buyers
may, to the extent permitted by applicable law, by notice in writing to Seller
and Agent and each other Buyer, remove Agent in its capacity as such, and
subject to Seller’s approval (not to be unreasonably withheld), appoint a
successor. Upon the acceptance of its appointment as Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the removed Agent and the removed Agent
shall be discharged from its duties and obligations hereunder and under the
other Transaction Agreements. The fees payable by Seller to a successor Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between Seller and such successor. Removed Agent agrees to execute such
additional documents and perform such further acts as may be reasonably required
or desirable to carry out or perform the foregoing provisions of this Section;
provided that, to the extent removed Agent fails to promptly execute such
additional documents and or to perform such further acts, successor Agent may,
on behalf of removed Agent, execute such additional documents or perform such
further acts. (e) Calculations. All calculations with respect to adjustments in
the Individual Participation Percentages, Individual Funded Percentages and
Individual Participation Amounts of, Funding Amounts owed by, or Distribution
Amounts payable to, any Buyers resulting from any Buyer becoming a Defaulting
Buyer or any actions taken by Agent pursuant to this Section 4.5 shall be made
by Agent and communicated to Buyers in appropriate Funding Notices or other
written notices (in all cases, with copies to Seller). 4.6 Reducing Buyers



--------------------------------------------------------------------------------



 
[smg201704138kexhibit102010.jpg]
10 (a) Reduction of Funding Limit. On any Business Day during the Facility Term,
any Buyer may, in its sole discretion, irrevocably reduce its Individual Funding
Limit to zero (any such Buyer, a “Reducing Buyer”) by delivering a written
notice of such reduction to Agent, each other Buyer and Seller (a “Reduction
Notice”). Such reduction will be effective (i) as of the first Weekly Date
immediately following delivery of Reduction Notice if such notice delivered at
or before 5:00 p.m. on the third Business Day preceding such Weekly Date or (ii)
otherwise, as of the second Weekly Date immediately following delivery of such
Reduction Notice. (b) Reduction Following Transaction Notice. Notwithstanding
the foregoing, in the event a Reducing Buyer delivers a Reduction Notice at or
before 5:00 p.m. on the third Business Day preceding a Weekly Date but after
Seller has delivered a Transaction Notice requesting the entry into a
Transaction on such Weekly Date, then the Transaction Notice previously
delivered by Seller requesting the entry into a Transaction on such Weekly Date
shall be null and void for all purposes hereunder, and Seller may deliver a new
Transaction Notice requesting entry into a Transaction on such Weekly Date in
accordance with Section 4.1(a) which reflects such Reducing Buyer’s delivery of
such Reduction Notice and all adjustments resulting therefrom. (c) Adjustments
to Participation Amounts. In connection with any Transaction entered into on a
Purchase Date that occurs during the Seasonal Commitment Period and as of which
Purchase Date one or more Buyers is a Reducing Buyer, the Individual
Participation Amounts of each respective Buyer shall be calculated (after giving
effect to any adjustments to Purchase Price pursuant to the terms hereof other
than adjustments made pursuant to Section 4.5(a)) such that: (i) an amount equal
to the lesser of (x) the Purchase Price for such Transaction and (y) the
Seasonal Commitment Amount as of the applicable Purchase Date is allocated to
the Individual Participation Amounts of each of the respective Buyers pro rata
based on their respective Individual Committed Limits as of such Purchase Date;
and (ii) the excess (if any) of (x) the Purchase Price for such Transaction over
(y) the Seasonal Commitment Amount as the applicable Purchase Date is allocated
to the Individual Participation Amounts of each of the respective Buyers (in
addition to any amounts allocated pursuant to the preceding clause (i)) pro rata
in accordance with each such Buyer’s Individual Participation Percentage with
respect to such Transaction. (d) Replacement of Reducing Buyers. Seller may, at
its sole expense and effort, upon notice to any Reducing Buyer and Agent,
require such Reducing Buyer to assign, without recourse, all of its rights and
obligations under the Transaction Agreements (including its Individual Buyer
Balance (if any), its Individual Committed Limit, its Individual Funding Limit
(prior to giving effect to the reduction thereof pursuant to Section 4.6(a)) and
any undivided fractional interest it may own with respect to any Transaction
Portfolio) to one or more existing Buyers or new Buyers that is willing to
assume such obligations; provided that (i) Seller shall have received the prior
written consent of Agent with respect to any new Buyer, which consent shall not
unreasonably be withheld or delayed, (ii) such Reducing Buyer shall have
received payment of an amount equal to its Individual Buyer Balance and accrued
and unpaid Price



--------------------------------------------------------------------------------



 
[smg201704138kexhibit102011.jpg]
11 Differential, fees and all other amounts payable to it under the Transaction
Agreements (which may be paid by the applicable assignee and/or by Seller) and
(iii) such assignment does not conflict with applicable Law. Each Party agrees
that an assignment required pursuant to this Section 4.6(c) may be effected
pursuant to assignment documentation executed by Seller, Agent and the assignee
and that the Reducing Buyer required to make such assignment need not be a party
thereto. Upon such assignment, Schedule 4 shall be automatically revised to
reflect the respective “Funding Limit” and “Committed Limit” of each Buyer that
remains a party hereto. 4.7 Defaulted Obligors. (a) Agent Removal of Defaulted
Obligors. If the Receivables selected for inclusion in the Transaction Portfolio
for any proposed Transaction (as indicated in the applicable Portfolio Schedule
delivered by Seller in connection with such Transaction) include any Receivables
of Obligors that become, or are discovered to be, Defaulted Obligors after such
Portfolio Schedule is delivered but prior to the closing of the proposed
Transaction on the applicable Purchase Date, then unless Seller has timely
delivered a revised Portfolio Schedule in accordance with Section 4.7(b), Agent
shall, with prompt written notice to Seller, (i) revise such Portfolio Schedule
to remove all Receivables of such Defaulted Obligors from the Transaction
Portfolio set forth therein (it being understood that Agent shall not, in making
such revisions pursuant to this Section 4.7(a), select any additional Eligible
Receivables for inclusion in such Transaction Portfolio to replace the
Receivables of Defaulted Obligors being removed, regardless of whether such
additional Eligible Receivables are available for selection) and (ii) reduce the
Purchase Price in the final Confirmation for such Transaction if and to the
extent necessary to satisfy the Funding Condition set forth in Section
4.3(a)(vi) with respect to the Transaction Portfolio reflected in such revised
Portfolio Schedule. (b) Seller Delivery of Revised Portfolio Schedule.
Notwithstanding the foregoing Section 4.7(a), Seller may, no later than 5:00
p.m. on the Business Day immediately preceding the Purchase Date, deliver to
Agent a revised proposed Portfolio Schedule setting forth an updated Eligible
Receivables Portfolio as of such date excluding any Receivables of Defaulted
Obligors and reflecting a revised selection (in accordance with the priority
specified in Part 3 of Schedule 3 to this Framework Agreement) of Eligible
Receivables for inclusion in the Transaction Portfolio for such Transaction.
Subject to satisfaction of the Funding Conditions (giving effect to such revised
Portfolio Schedule), such revised Portfolio Schedule shall be attached to the
final Confirmation entered into pursuant to Section 4.1(d) evidencing such
Transaction; provided, that if the proposed Purchase Price for such Transaction
(as otherwise theretofore adjusted in accordance with the terms hereof) exceeds
the aggregate Market Value of the Eligible Receivables included by Seller in the
revised Transaction Portfolio, then the Purchase Price for such Transaction
shall be reduced in the final form of Confirmation to the extent necessary to
satisfy the Funding Condition set forth in Section 4.3(a)(vi) with respect to
the Transaction Portfolio reflected in such revised Portfolio Schedule. For the
avoidance of doubt, if Seller fails to deliver a revised Portfolio Schedule when
and as contemplated by this Section 4.7(b) that satisfies the applicable Funding
Conditions (other than the Funding Condition set forth in Section 4.3(a)(iv)),
then the provisions of the foregoing Section 4.7(a) shall apply.



--------------------------------------------------------------------------------



 
[smg201704138kexhibit102012.jpg]
12 5. Representations and Warranties; Certain Covenants. 5.1 Representations and
Warranties of Seller. Seller represents to Agent and each Buyer as of the
Effective Date and each Purchase Date that: (a) Organization and Authority.
Seller is a limited liability company duly organized, validly existing, and in
good standing under the Laws of the state of Ohio. Seller has full limited
liability company power and authority to enter into the Transaction Agreements
to which it is a party, to carry out its obligations thereunder, and to
consummate the transactions contemplated thereby. The execution and delivery by
Seller of the Transaction Agreements to which it is a party and the performance
by Seller of its obligations thereunder have been duly authorized by all
requisite limited liability company action on the part of Seller. The
Transaction Agreements to which Seller is a party have been duly executed and
delivered by Seller, and (assuming due authorization, execution, and delivery by
each other Party) the Transaction Agreements to which Seller is a party
constitute a legal, valid, and binding obligation of Seller enforceable against
Seller in accordance with their terms, subject to applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and similar Laws
affecting creditors’ rights generally and subject, as to enforceability, to
general principles of equity. (b) No Conflicts; Consents. The execution,
delivery and performance by Seller of each of the Transaction Agreements and the
consummation of the transactions contemplated by the Transaction Agreements do
not and will not: (A) conflict with or result in a violation or breach of, or
default under, any provision of the Organizational Documents of Seller; (B)
conflict with or result in a violation or breach of any provision of any Law or
Governmental Order applicable to Seller except as would not reasonably be
expected to have a Material Adverse Effect; or (C) require the consent, notice
or other action by any Person pursuant to, or result in a default or event of
default under, any Contract to which Seller is a party, except: (1) as expressly
set forth in the applicable Transaction Agreement, (2) as shall have been
obtained by Seller as of the Effective Date or (3) as would not reasonably be
expected to have a Material Adverse Effect. No consent, approval, Permit,
Governmental Order, declaration or filing with, or notice to, any Governmental
Authority is required by or with respect to Seller in connection with the
execution and delivery of the Transaction Agreements and the consummation of the
transactions contemplated by the Transaction Agreements except as shall have
been obtained by Seller or except as would not reasonably be expected to have a
Material Adverse Effect. (c) Legal Proceedings. There are no Actions pending or,
to Seller’s knowledge, threatened against or by Seller or any Affiliate of
Seller that challenge or seek to prevent, enjoin, or otherwise delay the
transactions contemplated by the Transaction Agreements. (d) Compliance with
Laws. (i) Seller is in compliance with all applicable Laws in connection with
the performance of obligations or exercise of rights under the Transaction
Agreements, except where the failure to be so would not reasonably be expected
to have a Material Adverse Effect.



--------------------------------------------------------------------------------



 
[smg201704138kexhibit102013.jpg]
13 (ii) Seller and its Affiliates are in compliance with all applicable Laws
with respect to all Purchased Receivables, except where the failure to be so
would not reasonably be expected to have a Material Adverse Effect. (iii) None
of (1) Seller, Guarantor, any of their respective Subsidiaries (collectively,
the “Seller Entities”), (2) to the knowledge of any Responsible Officer of
Seller or any such Seller Entity, any director, officer, or employee of any such
Seller Entity or (3) to the knowledge of Seller, any agent of any Seller Entity,
(i) is a Sanctioned Person, (ii) transacts with, or has any investments in, any
Sanctioned Country or Sanctioned Person, (iii) has taken any action, directly or
indirectly, that would result in a violation by such Person of any Anti-Money
Laundering Laws, Anti-Corruption Laws or applicable Sanctions. (iv) Each Seller
Entity has instituted and maintains policies and procedures designed to ensure
continued compliance by such Seller Entity and its respective directors,
officers, employees and agents with Anti-Money Laundering Laws, Anti-Corruption
Laws and applicable Sanctions. (e) No Defaults. No Potential Event of Default or
Event of Default has occurred and is continuing. 5.2 Asset Representations and
Warranties. Seller represents or covenants, as applicable, to Agent and each
Buyer as of each Purchase Date with respect to the Purchased Receivables
included in the Transaction Portfolio for the applicable Transaction entered
into on such Purchase Date (or, in the case of Section 5.2(a), with respect to
the Portfolio Schedule for such Transaction), that: (a) Accuracy of Information.
The information set forth on the Portfolio Schedule to the Confirmation for such
Transaction is true and correct in all material respects and such Portfolio
Schedule includes a complete listing of all Receivables comprising the Eligible
Receivables Portfolio, in each case, as of the date such Portfolio Schedule was
prepared. (b) Eligibility. Each such Purchased Receivable is an Eligible
Receivable. (c) Satisfaction of Conditions. All of the applicable Funding
Conditions pertaining to such Purchased Receivables or to the Transaction
Portfolio they comprise have been satisfied or waived as of such Purchase Date.
(d) Ownership. Immediately prior to the sale of such Purchased Receivables
pursuant to the Transaction Agreements, and except to the extent such Purchased
Receivables are already subject to an outstanding Transaction, Seller is the
sole legal and beneficial owner of such Purchased Receivables and is entitled to
sell and assign and is selling and assigning all such Purchased Receivables,
together with the collections with respect thereto and all Related Rights and
all Related Contract Rights, to Buyers free from any Security Interest,
attachment, encumbrance and instructions to pay to a third party (other than the
Security Interest, if any, of the Administrative Agent pursuant to the Credit
Agreement Documents, which Security Interest shall be released concurrently with
such sale in accordance with the terms of the JPM Letter Agreement).



--------------------------------------------------------------------------------



 
[smg201704138kexhibit102014.jpg]
14 (e) No Conflicts. Each such Purchased Receivable, together with the Contract
related thereto, complies with all Laws applicable thereto (including Laws
relating to truth in lending, fair credit billing, fair credit reporting, equal
credit opportunity, fair debt collection practices and privacy), and no part of
such Contract is in violation of any such Law, except, in each case, where such
non-compliance or violation could not reasonably be expected to have a material
adverse effect on Seller or on any rights or interests of Buyers with respect to
such Purchased Receivable. (f) Records. Seller has maintained records relating
to each such Purchased Receivable which are true and correct in all material
respects and which are sufficient to enable such Purchased Receivable to be
enforced against the relevant Obligor and such records are held by Seller. (g)
Procedures. Seller has complied in all material respects with its credit and
collection procedures in entering into transactions which give rise to the
origination of each such Purchased Receivable and in relation to the
administration of each such Purchased Receivable to the date of its acquisition
by the Buyers under the Transaction Agreements, and with regard to each Contract
with respect to such Purchased Receivables, Seller has complied in all material
respects with its usual business, credit and collection criteria and procedures
in entering into transactions which give rise to the origination of each such
Purchased Receivable and in relation to the administration of each such
Purchased Receivable through the applicable Purchase Date. (h) Enforceability.
Each Contract with respect to each such Purchased Receivable is effective to
create, and has created, a legal, valid and binding obligation of the Eligible
Obligor to pay the Face Amount of such Purchased Receivable (as reflected in the
applicable Portfolio Schedule) created thereunder and any other amounts payable
thereunder, enforceable against the applicable Obligor in accordance with its
terms, except as such enforcement may be limited by applicable bankruptcy,
insolvency, reorganization or other similar Laws relating to or limiting
creditors’ rights generally and by general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or at law). Except to
the extent pertaining to amounts referred to in clause (a)(y) of the definition
of Net Face Percentage, there are no circumstances which would give rise to: (i)
any set-off, counterclaim, or deduction in respect of any such Purchased
Receivable; or (ii) any credit note, discount, allowance or reverse invoice
which has been made or granted to any Obligor in relation to the same which
remains outstanding. (i) Legal Proceedings. There is no Action pending or, to
the knowledge of Seller, threatened against Seller relating to any such
Purchased Receivable or which seeks the issuance of an order restraining,
enjoining or otherwise prohibiting or making illegal the consummation of any of
the transactions contemplated by the applicable Contract governing such
Purchased Receivable or by the Transaction Agreements. 5.3 Certain Covenants.
Seller covenants with Agent and each Buyer as follows:



--------------------------------------------------------------------------------



 
[smg201704138kexhibit102015.jpg]
15 (a) Taxes. Subject to the provisions of Section 6.9 and the provision by each
Buyer of any relevant IRS forms and related documentation confirming its
exemption from withholding Taxes, Seller will pay all relevant Taxes and make
all relevant returns in respect of Taxes in relation to any Purchased
Receivables and Seller shall indemnify and hold each Buyer harmless from and
against any such Taxes. Without limiting the generality of the foregoing, Seller
shall remit all Direct Taxes to the applicable Governmental Authority relating
to the Purchased Receivables as and when due and Seller shall indemnify and hold
Buyer harmless from and against any such Taxes. (b) Performance of Agreements.
Seller shall perform and comply with each Contract governing a Purchased
Receivable in such a way as would not (or would not reasonably be expected to)
materially and adversely affect the entitlement and/or ability to receive and/or
to recover and/or enforce and/or collect payment of the full amount of such
Purchased Receivable, and the exercise by Agent of its rights under this
Framework Agreement and the other Transaction Agreements shall not relieve
Seller of such obligations. (c) Indemnification. Seller will indemnify and keep
indemnified Agent, each Buyer, their Affiliates, and their respective officers,
directors, employees and agents and their successors and assigns (each, an
“Indemnified Party”) against any cost, claim, loss, expense, liability or
damages (including reasonable and documented legal costs and out-of-pocket
expenses) arising out of or involving a claim or demand made by any Person
(other than by any Indemnified Party or, except in connection with Agent’s
exercise of remedies with respect to any Collateral during an Event of Default,
by Seller) against such Indemnified Party (each a “Claim”) and incurred or
suffered by it in connection with: (i) any representation or warranty made by
Seller under or in connection with any Transaction Agreement (including with
respect to any Portfolio Schedule delivered by Seller pursuant hereto) that
shall have been false or incorrect when made or deemed made (without regard to
any knowledge, materiality or Material Adverse Effect qualifiers contained
therein); (ii) the failure by Seller to comply with any applicable Law with
respect to any Purchased Receivable included in any Transaction Portfolio, or
the nonconformity of any related Contract with any such applicable Law or any
failure of Seller to keep or perform any of its obligations, express or implied,
with respect to any such Contract; (iii) any failure of Seller to perform its
duties, covenants or other obligations in accordance with the provisions of any
Transaction Agreement; (iv) any products liability, personal injury or damage,
suit or other similar claim arising out of or in connection with merchandise,
insurance or services that are the subject of any Receivable in which any
Indemnified Party becomes involved as a result of any of the transactions
contemplated by the Transaction Agreements;



--------------------------------------------------------------------------------



 
[smg201704138kexhibit102016.jpg]
16 (v) any investigation, litigation or proceeding related to or arising from
any Transaction Agreement, any Transactions entered into thereunder, Seller’s
use of the proceeds of such Transactions, the ownership of any Receivables
originated by Seller, the Collateral or any exercise of remedies by Agent with
respect thereto, or any other investigation, litigation or proceeding relating
to Seller in which any Indemnified Party becomes involved as a result of any of
the transactions contemplated by the Transaction Agreements; (vi) any action or
omission by Seller which reduces or impairs the rights of Buyer with respect to
any Purchased Receivable or other Collateral or the value of any such Purchased
Receivable or other Collateral; (vii) the commingling at any time of collections
in respect of Purchased Receivables in the Collection Accounts with other funds;
(viii) any civil penalty or fine assessed by OFAC or any other Governmental
Authority administering any Anti-Money Laundering Law, Anti- Corruption Law or
Sanctions against, and all reasonable costs and expenses (including reasonable
documented legal fees and disbursements) incurred in connection with defense
thereof by, any Indemnified Party as a result of any action of Seller or its
Affiliates; or (ix) any amounts paid by Agent pursuant to Paragraph 6 of any
Control Agreement (or for which the Depositary has demanded payment by Agent)
and any other costs incurred by Agent in connection with Seller’s or Agent’s
obligations to Depositary under the Control Agreement (other than those for
which Agent would not be entitled to reimbursement or indemnity if they were
incurred under this Framework Agreement); provided, that notwithstanding the
foregoing, in no event shall Seller be liable hereunder to any Indemnified Party
or any other Person for (A) any special, indirect, consequential or punitive
damages, even if Seller has been advised of the likelihood of such loss or
damage and regardless of the form of action or (B) Claims to the extent arising
from any Indemnified Party’s breach in bad faith of any Transaction Agreement,
gross negligence or willful misconduct. (d) Approvals and Filings. Except as
would not (or would not reasonably be expected to) materially and adversely
affect the entitlement and/or ability to receive and/or to recover and/or
enforce and/or collect payment of the full amount of the Eligible Receivables,
Seller shall maintain such Permits and make such filings, registrations and
submissions as are necessary or advisable for the performance of its obligations
under the Contracts relating to the Eligible Receivables. (e) Books and Records.
Seller shall keep all its books, records and documents evidencing or relating to
the Eligible Receivables in accordance with its practice and procedures from
time to time. Seller shall, but only upon Agent’s reasonable request in advance
of the same, during normal business hours at reasonably accessible offices in
the continental United States designated by Seller, and subject to Seller’s
normal security and confidentiality



--------------------------------------------------------------------------------



 
[smg201704138kexhibit102017.jpg]
17 procedures, permit Agent or any of its agents or representatives to examine
and make copies of and abstracts from the records, books of account and
documents (including computer tapes and disks) of Seller, visit the properties
of Seller for the purpose of examining or obtaining access to such records,
books of account and documents, and discuss the affairs, finances and accounts
of Seller relating to the Eligible Receivables with any of its officers, and
Seller shall be obligated to reimburse Agent for the costs and expenses of one
such examination during the Facility Term and for any such examination if an
Event of Default shall have occurred and be continuing unless there is no
outstanding Transaction and all amounts payable to the Agent and Buyers under
the Transaction Agreements have been paid in full. (f) No Sales, Liens. Seller
(i) shall not sell, assign or grant any Security Interest on or otherwise
encumber any Purchased Receivable or any Contract under which such Purchased
Receivable arises except as expressly contemplated by the Transaction Agreements
and the JPM Letter Agreement, (ii) shall not permit any Security Interest to
exist on or with respect to, any such Purchased Receivable or related Contract
except as expressly contemplated by the Transaction Agreements and the JPM
Letter Agreement, and (iii) will defend the right, title and interest of the
Buyers in, to and under any of the foregoing. (g) No Waivers, Amendments. Except
to the extent arising in the ordinary course of business and except as required
by Section 5.3(h), Seller shall not (x) cancel, terminate, amend, modify or
waive any term or condition of any Contract governing any Purchased Receivable
(including reducing the amount of such Purchased Receivable) or (y) take any
other action that, in each case, may materially and adversely affect any
entitlement and/or ability to receive and/or recover and/or enforce and/or
collect payment in full of the full amount of any Purchased Receivable, or
otherwise prejudice any Buyer’s interest in any Purchased Receivable in any
material respect. (h) Ordinary Course. Seller shall in all material respects
follow its credit and collection procedures with respect to the Purchased
Receivables in accordance with its ordinary course of dealing as in effect from
time to time without regard to the Transactions contemplated hereby, and shall
use the same standards it would follow with respect to Eligible Receivables
which are owned by Seller. (i) Notice of Certain Events. Seller shall provide
Agent with prompt notice upon becoming aware of (i) any Potential Event of
Default or Event of Default or (ii) the Insolvency of any Eligible Obligor. (j)
Changes in Credit and Collection Procedures. Seller shall provide Agent with
prompt notice, and in all instances at least sixty (60) days prior to the
effectiveness of any material change in or material amendment to the credit and
collection procedures (other than any such change or amendment required by
applicable Law, in which case Seller shall provide notice to Agent of such
change or amendment as promptly as practicable), a copy of the credit and
collection procedures then in effect and a notice indicating such proposed
change or amendment. (k) Information Required by Governmental Authorities.
Subject to applicable Laws prohibiting or limiting such disclosure or provision
of such information, documents, records or reports, Seller shall provide each
Buyer promptly, from time to time upon request,



--------------------------------------------------------------------------------



 
[smg201704138kexhibit102018.jpg]
18 such information, documents, records or reports relating to the Purchased
Receivables or Seller as such Buyer (or its assigns) may be required by a
Governmental Authority to obtain; provided, that each such Buyer shall use
commercially reasonable efforts to maintain the confidentiality of such
information, documents, records or reports to the extent consistent with
applicable Law, Seller’s normal privacy and confidentiality procedures. (l)
Accounting. Seller shall comply in all material respects with all required
accounting and Tax disclosures related to the Transactions in accordance with
GAAP and applicable Law. (m) Changes Concerning Seller. Seller will not change
its (i) jurisdiction of organization, (ii) name, (iii) identity or structure
(within the meaning of Article 9 of the UCC), unless it shall have notified
Agent of the same and delivered to Agent all financing statement amendments and
other documents necessary to maintain the perfection of the Security Interests
granted by Seller under the Transaction Agreements in connection with such
change or relocation. (n) Compliance. Seller will not directly or indirectly
use, will not permit any other Seller Entity to directly or indirectly use, and
will not permit any of its or their respective directors, officers, employees or
agents to directly or, to Seller’s knowledge, indirectly use, the proceeds of
any Transaction (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Money Laundering Laws or Anti-Corruption
Laws, (ii) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, or (iii) in any other manner that would result in the violation of any
Sanctions by any Person. Seller will maintain in effect policies and procedures
designed to promote compliance by Seller, its Subsidiaries, and their respective
directors, officers, employees, and agents with Anti-Money Laundering Laws,
Anti-Corruption Laws and applicable Sanctions. 5.4 Collection Accounts. (a)
Payments to Collection Accounts. Unless and until the Facility Term has expired
and all amounts then owing by Seller under the Transaction Agreements have been
paid and full: (i) Seller shall direct each applicable Obligor to make, and
shall use commercially reasonable efforts to ensure that each applicable Obligor
continues to make, all payments relating to any Eligible Obligor Receivables of
such Obligor directly into the applicable Obligor Collection Account; (ii) if
any payments by any applicable Obligors in connection with any Purchased
Receivables are received by Seller or any Affiliate thereof in any account
(other than the applicable Obligor Collection Account) or otherwise, Seller
shall cause such payment to be promptly (and, in any event, within two Business
Days of Seller’s discovery of the receipt thereof) deposited into the applicable
Obligor Collection Account; and



--------------------------------------------------------------------------------



 
[smg201704138kexhibit102019.jpg]
19 (iii) to the extent any Related Right is not assigned hereunder due to any
contractual restrictions and Seller or any Affiliate thereof receives any
payment thereunder relating to any such Receivable referred to clause (i) of
this Section 5.4(a), Seller shall cause such payment to be promptly (and, in any
event, within two Business Days of receipt and identification thereof) deposited
into the applicable Obligor Collection Account. For the avoidance of doubt, the
obligations of Seller under this Section 5.4(a) shall be absolute and
unconditional, irrespective of any limitation imposed upon Seller or any
Affiliates thereof on distributions from any other account into which a payment
on such a Receivable is made. (b) Distributions from Collection Accounts.
Notwithstanding the provisions of the foregoing Section 5.4(a), so long as no
Specified Event of Default has occurred and is continuing, Seller shall have the
right to withdraw, distribute or otherwise transfer any funds held or received
in or paid into each Collection Account to other accounts maintained by Seller
or its Affiliates, including by way of an automatic daily transfer implemented
by the Depositary. If a Specified Event of Default has occurred and is
continuing, then (i) all such rights of Seller with respect to such Collection
Accounts shall be suspended and (ii) following Agent’s delivery of a Shifting
Control Notice with respect to any Collection Account pursuant to the terms of
the applicable Control Agreement, Agent shall be entitled to distribute (or
instruct the Depositary to distribute) funds held in such Collection Account in
accordance with, and subject to the terms of, the Security Agreement (including
Section 2.04 thereof) until all amounts then due and payable by Seller under the
Transaction Agreements have been paid in full. (c) Monsanto Receivables. Agent
and Buyers acknowledge that Seller acts as servicer with respect to certain
Receivables of Eligible Obligors originated and owned by Monsanto Company
(“Monsanto Receivables”) pursuant to the Monsanto Agreement, and that in
addition to depositing payments in respect of Receivables originated by Seller,
certain Eligible Obligors will be depositing amounts into the applicable
Collection Accounts representing payments in respect of such Monsanto
Receivables (such amounts, “Monsanto Collections”). Agent and Buyers further
acknowledge and agree that they shall not, under any circumstances, have or
acquire any right or interest in any Monsanto Receivables under the Transaction
Agreements, and that any distributions by Agent of funds from any Collection
Account following delivery of Shifting Control Notice with respect thereto shall
be subject to the provisions of Section 2.04 of the Security Agreement. 6.
Agent. 6.1 Appointment and Authority. (a) Each of the Buyers hereby irrevocably
appoints Rabobank to act on its behalf as Agent hereunder and under the other
Transaction Agreements and authorizes Agent to take such actions on its behalf
and to exercise such powers as are delegated to Agent by the terms hereof or
thereof (including the power to execute and deliver Confirmations on behalf of
such Buyer in accordance with Article IV of this Framework Agreement and the
Master Repurchase Agreement), together with such actions and powers as are
reasonably incidental thereto. The provisions of this Article VI are solely for
the benefit of Agent, and neither Seller nor Guarantor shall have rights as a
third party beneficiary of any of such provisions.



--------------------------------------------------------------------------------



 
[smg201704138kexhibit102020.jpg]
20 (b) Each of the Buyers hereby irrevocably appoints and authorizes Agent to
act as the agent of such Buyer for purposes of acquiring, holding and enforcing
any and all Security Interests in Collateral granted by Seller pursuant to the
Transaction Agreements, including the filing in Agent’s name of any financing
statements on behalf of Buyers, together with such powers and discretion as are
reasonably incidental thereto. Each Buyer hereby authorizes Agent to exercise
any rights and remedies on its behalf hereunder or under the other Transaction
Agreements in respect of such Security Interests. (c) Agent hereby agrees that
it will promptly deliver to each Buyer copies of each Confirmation and Portfolio
Schedule and any notices or written information received by Agent from Seller or
Guarantor in connection with any Transaction Agreement (other than the Side
Letter). 6.2 Rights as a Buyer. The Person serving as Agent hereunder shall have
the same rights and powers in its capacity as a Buyer as any other Buyer and may
exercise the same as though it were not Agent and the term “Buyer” or “Buyers”
shall, unless otherwise expressly indicated or unless the context otherwise
requires, include the Person serving as Agent hereunder in its individual
capacity. Such Person and its Affiliates may accept deposits from, lend money
to, act as the financial advisor or in any other advisory capacity for and
generally engage in any kind of business with Seller, Guarantor or any of their
Affiliates as if such Person were not Agent hereunder and without any duty to
account therefor to the Buyers. 6.3 Exculpatory Provisions. The Agent shall not
have any duties or obligations except those expressly set forth herein and in
the other Transaction Agreements. Without limiting the generality of the
foregoing, Agent: (i) shall not be subject to any fiduciary or other implied
duties, regardless of whether an Event of Default has occurred and is
continuing; (ii) shall not have any duty to take any discretionary action or
exercise any discretionary powers; and (iii) shall not, except as expressly set
forth herein or in the other Transaction Agreements, have any duty to disclose,
and shall not be liable for the failure to disclose, any information relating to
any Seller, Guarantor or any of their Affiliates that is communicated to or
obtained by the Person serving as Agent or any of its Affiliates in any
capacity. Agent shall not be liable for any action taken or not taken by it in
the absence of its own gross negligence or willful misconduct. Agent shall be
deemed not to have knowledge of any Event of Default unless and until notice
describing such Event of Default as such is given to Agent by Seller, Guarantor
or a Buyer. Agent shall not be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Framework Agreement or any other Transaction Agreement,
(ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or



--------------------------------------------------------------------------------



 
[smg201704138kexhibit102021.jpg]
21 therein or the occurrence of any Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Framework Agreement, any
other Transaction Agreement or any other agreement, instrument or document, (v)
the value or the sufficiency of the Purchased Securities or any other Collateral
or (vi) the satisfaction of any condition set forth in Article III, Section 4.3
or elsewhere herein, other than to confirm receipt of items expressly required
to be delivered to Agent. 6.4 Reliance by Agent. Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon.
Agent may consult with legal counsel, independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts. 6.5
Delegation of Duties. Agent may perform any and all of its duties and exercise
its rights and powers hereunder or under any other Transaction Agreement by or
through any one or more sub-agents appointed by Agent. Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of Agent and any such sub-agent. 6.6 Resignation and Replacement of
Agent. If at any time Agent determines in good faith that it is no longer
reasonably capable of performing, or is prohibited under applicable Law from
performing, its duties as Agent under the applicable Transaction Agreements,
then Agent may give notice of its resignation to the Buyers and Seller, to be
effective upon the appointment of a successor Agent. Upon receipt of any such
notice of resignation, the Required Buyers shall have the right, in consultation
with Seller, to appoint a successor, which shall be (i) a bank with an office in
the United States, or an Affiliate of any such bank with an office in the United
States and (ii) either a Buyer or any other Person reasonably acceptable to
Seller. If no such successor shall have been so appointed by the Required Buyers
and shall have accepted such appointment within 30 days after the retiring Agent
gives notice of its resignation, then the Agent may, on behalf of the Buyers,
appoint a successor Agent meeting the qualifications set forth above; provided,
that if the Agent notifies Seller and the Buyers that no qualifying Person has
accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (i) the retiring Agent shall be
discharged from its duties and obligations hereunder and under the other
Transaction Agreements (except that in the case of any Collateral held by the
Agent on behalf of the Buyers under any of the Transaction Agreements, the
retiring Agent shall continue to hold such Collateral until such time as a
successor Agent is appointed) and (ii) all payments, communications and
determinations provided to be made by, to or through the Agent shall instead be
made by or to each Buyer directly, until such time as the Required Buyers
appoint a successor Agent as provided for above in this Section 6.6. Upon the
acceptance of a successor’s appointment as Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or retired) Agent, and the retiring Agent shall be
discharged from all of its duties and obligations hereunder



--------------------------------------------------------------------------------



 
[smg201704138kexhibit102022.jpg]
22 or under the other Transaction Agreements (if not already discharged
therefrom as provided above in this Section 6.6). The fees payable by Seller to
a successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between Seller and such successor. After the retiring Agent’s
resignation hereunder and under the other Transaction Agreements, the provisions
of this Article VI and Section 5.3(c) shall continue in effect for the benefit
of such retiring Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Agent was acting as Agent. In connection with any resignation of the
Agent, Seller, the retiring Agent and the successor Agent may, and are hereby
authorized by the Buyers to, effect such amendments to this Framework Agreement
and the other Transaction Agreements as may be necessary or appropriate to give
effect to the resignation of the retiring Agent and the succession of the
successor Agent. 6.7 Non-Reliance on Agent and Other Buyers. Each Buyer
acknowledges that it has, independently and without reliance upon Agent or any
other Buyer or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Framework Agreement and the other Transaction
Agreements. Each Buyer also acknowledges that it will, independently and without
reliance upon Agent or any other Buyer or any of their Related Parties and based
on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Framework Agreement, any other Transaction Agreement or
any related agreement or any document furnished hereunder or thereunder. 6.8
Agent May File Proofs of Claim. In case of the pendency of any proceeding under
any bankruptcy or insolvency Law or any other judicial proceeding relative to
Seller or Guarantor, Agent shall be entitled and empowered, by intervention in
such proceeding or otherwise: (i) to file and prove a claim for the whole amount
of any amounts that are owing by Seller or Guarantor under any Transaction
Agreement and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Buyers and Agent (including any
claim for the reasonable compensation, expenses, disbursements and advances of
the Buyers, Agent and their respective agents and counsel and all other amounts
due to the Buyers and Agent under any Transaction Agreement) allowed in such
judicial proceeding; and (ii) to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;
and any custodian, curator, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Buyer to make such payments to Agent and, in the event that
Agent shall consent to the making of such payments directly to the Buyers, to
pay to Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of Agents and their respective agents and counsel,
and any other amounts due to Agent hereunder or under any Transaction Agreement.



--------------------------------------------------------------------------------



 
[smg201704138kexhibit102023.jpg]
23 Nothing contained herein shall be deemed to authorize Agent to authorize or
consent to or accept or adopt on behalf of any Buyer any plan of reorganization,
arrangement, adjustment or composition affecting the obligations of Seller or
Guarantor under any Transaction Agreement or the rights of any Buyer or to
authorize Agent to vote in respect of the claim of any Buyer in any such
proceeding. 6.9 Withholding Tax. To the extent required by any applicable Law,
Agent may withhold from any payment to any Buyer an amount equal to any
applicable withholding Tax; provided, that Agent shall ensure that the
withholding does not exceed the minimum amount legally required and Agent shall
pay the amount withheld to the relevant Governmental Authority in accordance
with applicable law. If the IRS or any other authority of the United States or
other jurisdiction asserts a claim that Agent did not properly withhold Tax from
any amount paid to or for the account of any Buyer for any reason (including
because the appropriate form was not delivered or was not properly executed, or
because such Buyer failed to notify Agent of a change in circumstances that
rendered the exemption from, or reduction of, withholding Tax ineffective), such
Buyer shall indemnify and hold harmless Agent (to the extent that Agent has not
already been reimbursed by Seller or Guarantor and without limiting or expanding
the obligation of Seller or Guarantor to do so) for all amounts paid, directly
or indirectly, by Agent as Tax or otherwise, including any penalties, additions
to Tax or interest thereon, together with all reasonable expenses incurred,
including legal expenses and any out-of- pocket expenses, whether or not such
Tax was correctly or legally imposed or asserted by the relevant Governmental
Authority; provided, that Buyer shall not be required to indemnify Agent for
penalties, addition to Tax or interest thereon, or any expenses incurred, to the
extent the failure to withhold results from Agent’s gross negligence or willful
misconduct. A certificate as to the amount of such payment or liability
delivered to any Buyer by Agent shall be conclusive absent manifest error. Each
Buyer hereby authorizes Agent to set off and apply any and all amounts at any
time owing to such Buyer under this Framework Agreement or any other Transaction
Agreement against any amount due to Agent under this Article VI. The agreements
in this Article VI shall survive any assignment of rights by, or the replacement
of, a Buyer, the expiration of the Facility Term and the repayment, satisfaction
or discharge of all obligations under this Framework Agreement and the other
Transaction Agreements. Unless required by applicable Laws, at no time shall
Agent have any obligation to file for or otherwise pursue on behalf of a Buyer
any refund of Taxes withheld or deducted from funds paid for the account of such
Buyer. 7. Payment To Agent; Several Obligations And Certain Calculations. 7.1
Payments to Agent. Notwithstanding anything to the contrary contained herein,
all amounts payable to any Buyer in connection with any Transaction shall be
paid to Agent, and Agent shall distribute such payments to the Buyers in
accordance with Section 4.4. As between Seller and the Buyers, any payment of
such amounts to Agent shall be treated as payments to the Buyers and neither
Seller nor Guarantor shall have any liability for the failure of Agent to comply
with the preceding sentence. 7.2 Several Obligations. The obligations of the
Buyers hereunder are several, and no Buyer shall have any obligation or
liability for the failure of any other Buyer to perform its obligations
hereunder.



--------------------------------------------------------------------------------



 
[smg201704138kexhibit102024.jpg]
24 7.3 Certain Calculations. Agent shall calculate the Individual Participation
Percentages, Individual Participation Amounts, Individual Funded Percentages,
Funded Purchase Prices, Funding Amounts, Distribution Amounts, Individual Buyer
Balances, Aggregate Buyer Balances, Seasonal Commitment Amounts, Individual
Committed Limits, Individual Funding Limits, the amounts of any fees payable
under the Fee Letter or the Side Letter and all other amounts to be calculated
under the Transaction Agreements, as well as any adjustments thereto, which
calculations shall be conclusive absent manifest error. Upon the reasonable
request of Seller, any Buyer or Guarantor for any such calculations, Agent shall
promptly provide such calculations to such Person. 8. [Reserved]. 9.
Miscellaneous. Except as otherwise expressly set forth in a Transaction
Agreement, the following will apply to all Transaction Agreements: 9.1 Further
Assurances. Seller agrees that from time to time it will promptly execute and
deliver such other documents and instruments, all instruments and documents, and
take all further action that Agent may reasonably request, to carry out the
purpose and intent of the Transaction Agreements, including in order to perfect,
protect or more fully evidence each Buyer’s interest in the Purchased
Receivables and any proceeds thereof. 9.2 Expenses. Seller shall, on demand, pay
all reasonably incurred costs, liabilities, losses, damages and expenses
(including reasonable and documented legal fees and expenses) incurred or
suffered by Agent and each Buyer in connection with (x) the negotiation,
preparation, execution and delivery of this Framework Agreement, the other
Transaction Agreements and any related documents, (y) the consummation of the
transactions contemplated hereby or thereby or (z) the occurrence of an Event of
Default or the exercise of any remedies under the Transaction Agreements in
connection therewith. 9.3 Entire Agreement. This Framework Agreement, together
with the other Transaction Agreements, constitutes the entire agreement between
the Parties and supersedes all prior oral and written negotiations,
communications, discussions, and correspondence pertaining to the subject matter
of the Transaction Agreements (other than, with respect to reimbursement of
expenses, the Engagement Letter). 9.4 Order of Precedence. If there is a
conflict between this Framework Agreement and any other Transaction Agreement,
this Framework Agreement will control unless the conflicting provision of the
other Transaction Agreement specifically references the provision of this
Framework Agreement to be superseded. 9.5 Amendments and Waivers. No amendment,
supplement, modification or waiver of any provision of this Framework Agreement
or any other Transaction Agreement, and no consent to any departure by the
Seller or Guarantor therefrom, shall be effective unless in writing signed by
the Required Buyers and the Seller and/or Guarantor, as the case may be, and



--------------------------------------------------------------------------------



 
[smg201704138kexhibit102025.jpg]
25 acknowledged by the Agent, and each such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided, however, that no such waiver and no such amendment, supplement or
modification shall: (i) increase the amount or extend the expiration date of any
commitment of any Buyer to participate in any Transaction (including any
amendment that increases any Buyer’s “Individual Committed Limit”, “Individual
Funding Limit” or “Individual Participation Amount”), in each case, without the
written consent of each Buyer adversely affected thereby; (ii) either (A) amend
the definitions of “Funding Amount”, “Distribution Amount”, “Eligible Obligor”,
“Eligible Obligor Limit”, or “Eligibility Criteria”, except for any amendment to
any such definition (x) to correct any scrivener error(s), (y) to clarify the
meaning of any such definition or (z) that otherwise has a de minimis effect on
the substance of any such definition or (B) amend any other provision of any
Transaction Agreement that could increase the amount advanced against any
Transaction Portfolio without the consent of each Buyer adversely affected
thereby; (iii) reduce or forgive any portion of the Repurchase Price of or
extend the scheduled Repurchase Date of any Transaction, reduce the stated rate
of any interest or fee payable under any Transaction Agreement (except in
connection with the waiver of applicability of any post-default increase in
interest rates (which waiver shall be effective with the consent of the Required
Buyers)) or extend the scheduled date of any payment thereof, in each case,
without the written consent of each Buyer adversely affected thereby; (iv)
amend, modify or waive any provision of this Framework Agreement in a manner
that would alter the pro rata sharing of payments required hereunder, without
the written consent of each Buyer; (v) change the voting rights of the Buyers
under this Section 9.5 or the definition of the term “Required Buyers” or any
other provision hereof specifying the number or percentage of the Buyers
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Buyer; or (vi) release all or a material portion of the Collateral granted
under the Master Repurchase Agreement or the Security Agreement (respectively)
without the written consent of each Buyer, in each case, other than in
accordance with, or connection with a disposition permitted under, the
Transaction Agreements; and (vii) amend, modify or waive any provision Article
VI of this Framework Agreement or any other provision of any Transaction
Agreement that would adversely affect the Agent without the written consent of
the Agent.



--------------------------------------------------------------------------------



 
[smg201704138kexhibit102026.jpg]
26 9.6 Binding Effect. The Transaction Agreements will be binding upon and inure
to the benefit of the Parties and their respective heirs, legal representatives,
successors, and permitted assigns. 9.7 Assignment. Except as provided in this
Framework Agreement or any other Transaction Agreement, neither this Framework
Agreement nor any other Transaction Agreement, respectively, may be assigned or
otherwise transferred, nor may any right or obligation hereunder or under
another Transaction Agreement be assigned or transferred by any Party without
the consent of the other Parties. Any permitted assignee shall assume all
obligations of its assignor under this Framework Agreement; provided, that in
the event of any assignment by a Defaulting Buyer required pursuant to Section
4.5(b) or of a Reducing Buyer required pursuant to Section 4.6(c), any indemnity
obligations owed to or by such Defaulting Buyer or Reducing Buyer under the
Transaction Agreements shall survive such assignment. This Framework Agreement
is binding upon the permitted successors and assigns of the Parties. Any
attempted assignment not in accordance with this Section 9.7 shall be void. 9.8
Notices. All notices, requests, demands, and other communications required or
permitted to be given under any of the Transaction Agreements to any Party must
be in writing delivered to the applicable Party at the following address: If to
Rabobank or Agent: Coöperatieve Rabobank, U.A., New York Branch 245 Park Avenue
New York, New York 10167 Attention: Thomas McNamara E-Mail: TMTeam@rabobank.com
With copy to: Coöperatieve Rabobank, U.A., New York Branch 245 Park Avenue New
York, New York 10167 Attention: SecMo E-Mail: SecMo@rabobank.com If to SMBC:
Sumitomo Mitsui Banking Corporation, New York Branch 277 Park Avenue, 4th Floor
New York, NY 10172 Attention: Ethan Sharker; Mari Richardson E-mail:
ethan_sharker@smbcgroup.com; mari_richardson@smbcgroup.com



--------------------------------------------------------------------------------



 
[smg201704138kexhibit102027.jpg]
27 With copy to: Sumitomo Mitsui Banking Corporation, New York Branch 277 Park
Avenue, 4th Floor New York, NY 10172 Attention: USNE Agency Closing; Taoheed
Agbabiaka; Susan Feng E-mail: USNEAgencyClosing@smbcgroup.com;
GTFDMiddleOffice@smbcgroup.com; Taoheed_agbabiaka@smbcgroup.com;
susan_feng@smbcgroup.com If to Seller: The Scotts Company LLC 14111 Scottslawn
Road Marysville, Ohio 43041 Attention: Treasurer E-mail
treasury.department@scotts.com With a copy to: The Scotts Company LLC 14111
Scottslawn Road Marysville, Ohio 43041 Attention: General Counsel E-mail
contractnotice@scotts.com or to such other address as such Party may designate
by written notice to each other Party. Each notice, request, demand, or other
communication will be deemed given and effective, as follows: (i) if sent by
hand delivery, upon delivery; (ii) if sent by first-class U.S. Mail, postage
prepaid, upon the earlier to occur of receipt or three days after deposit in the
U.S. Mail; (iii) if sent by a recognized prepaid overnight courier service, one
Business Day after the date it is given to such service; (iv) if sent by
facsimile, upon receipt of confirmation of successful transmission by the
facsimile machine; and (iv) if sent by e-mail, upon acknowledgement of receipt
by the recipient. 9.9 GOVERNING LAW. THIS FRAMEWORK AGREEMENT SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT
GIVING EFFECT TO THE CONFLICTS OF LAW PROVISIONS THEREOF OTHER THAN SECTIONS
5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW.



--------------------------------------------------------------------------------



 
[smg201704138kexhibit102028.jpg]
28 9.10 Jurisdiction. Each Party hereby irrevocably and unconditionally: (a)
submits for itself and its property in any legal action or proceeding relating
to this Framework Agreement, or for recognition and enforcement of any judgment
in respect thereof, to the non-exclusive general jurisdiction of the courts of
the state of New York located in the Borough of Manhattan in the City of New
York, the courts of the United States of America for the Southern District of
New York and appellate courts from any thereof; (b) consents that any such
action or proceeding may be brought in such courts and waives any objection that
it may now or hereafter have to the venue of any such action or proceeding in
any such court or that such action or proceeding was brought in an inconvenient
court and agrees not to plead or claim the same; (c) agrees that service of
process in any such action or proceeding may be effected by mailing a copy
thereof by registered or certified mail (or any substantially similar form of
mail), postage prepaid, to the applicable party at its respective address set
forth in Section 9.8 or at such other address which has been designated in
accordance therewith; and (d) agrees that nothing herein shall affect the right
to effect service of process in any other manner permitted by Law or shall limit
the right to sue in any other jurisdiction. 9.11 WAIVER OF JURY TRIAL. EACH
PARTY HEREBY WAIVES ITS RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF OR RELATED TO ANY OF THE TRANSACTION
AGREEMENTS OR THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION AGREEMENTS, IN
ANY ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY EITHER PARTY
AGAINST THE OTHER, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS, OR
OTHERWISE. EACH PARTY HEREBY AGREES THAT ANY SUCH CLAIM OR CAUSE OF ACTION WILL
BE TRIED BY A COURT TRIAL WITHOUT A JURY. WITHOUT LIMITING THE PREVIOUS
SENTENCE, THE PARTIES FURTHER AGREE THAT THEIR RESPECTIVE RIGHTS TO A TRIAL BY
JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM, OR
OTHER PROCEEDING THAT SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR
ENFORCEABILITY OF ANY PORTION OF ANY TRANSACTION AGREEMENTS. THIS WAIVER WILL
APPLY TO ANY SUBSEQUENT AMENDMENT, RENEWAL, SUPPLEMENT, OR MODIFICATION TO ANY
OF THE TRANSACTION AGREEMENTS. 9.12 Severability. If any provision of a
Transaction Agreement is held by a court of competent jurisdiction to be
invalid, unenforceable, or void, that provision will be enforced to the fullest
extent permitted by applicable Law, and the remainder of the applicable
Transaction Agreement will remain in full force and effect. If the time period
or scope of any provision is declared by a court of competent jurisdiction to
exceed the maximum time period or scope that that court deems enforceable, then
that court will reduce the time period or scope to the maximum time period or
scope permitted by Law.



--------------------------------------------------------------------------------



 
[smg201704138kexhibit102029.jpg]
29 9.13 Survival. The provisions of Section 5.3(c), Article VI, Article VII and
this Article IX shall survive any termination or expiration of this Framework
Agreement and any of the other Transaction Agreements. 9.14 Counterparts. The
Transaction Agreements and any document related to the Transaction Agreements
may be executed by the Parties on any number of separate counterparts, by
facsimile or email, and all of those counterparts taken together will be deemed
to constitute one and the same instrument; signature pages may be detached from
multiple separate counterparts and attached to a single counterpart so that all
signatures are physically attached to the same document. A facsimile or portable
document format (“.pdf”) signature page will constitute an original for the
purposes of this Section 9.14. 9.15 Right of Setoff. If an Event of Default
shall have occurred and be continuing, each Buyer is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable Law,
to set off any obligations at any time owing by such Buyer to or for the credit
or the account of the Seller or Guarantor (other than obligations of such Buyer
arising under the Transaction Agreements) against any and all of the obligations
of the Seller or Guarantor now or hereafter existing under this Framework
Agreement or any other Transaction Agreement to such Buyer, irrespective of
whether or not such Buyer shall have made any demand under this Framework
Agreement or any other Transaction Agreement and although such obligations of
the Seller or Guarantor may be contingent or unmatured. The rights of each Buyer
under this Section 9.15 are in addition to other rights and remedies (including
other rights of setoff) that such Buyer may have. Each Buyer agrees to notify
the Seller and the Agent promptly after any such setoff and application;
provided, that the failure to give such notice shall not affect the validity of
such setoff and application. 9.16 Acknowledgment and Consent to Bail-In.
Notwithstanding any other term of any Transaction Agreement or any other
agreement, arrangement or understanding between the Parties, each Party
acknowledges and accepts that any liability of any Party to any other Party
under or in connection with the Transaction Agreements may be subject to Bail-In
Action by the relevant Resolution Authority and acknowledges and accepts to be
bound by the effect of: (a) any Bail-In Action in relation to any such
liability, including (i) a reduction, in full or in part, in the principal
amount, or outstanding amount due (including any accrued but unpaid interest) in
respect of any such liability, (ii) a conversion of all, or part of, any such
liability into shares or other instruments of ownership that may be issued to,
or conferred on, it and (iii) a cancellation of any such liability; and (b) a
variation of any term of any Transaction Agreement to the extent necessary to
give effect to any Bail-In Action in relation to any such liability. [SIGNATURE
PAGES FOLLOW]



--------------------------------------------------------------------------------



 
[smg201704138kexhibit102030.jpg]
[Signature Page to Master Framework Agreement] IN WITNESS WHEREOF, the Parties
have executed this Master Framework Agreement as of the date first written
above. Buyer and Agent: Coöperatieve Rabobank, U.A., New York Branch By: /s/
THOMAS MCNAMARA Name: Thomas McNamara Title: Vice President By: /s/ THOMAS
GIUNTINI Name: Thomas Giuntini Title: Executive Director [SIGNATURE PAGES
CONTINUE ON FOLLOWING PAGE]



--------------------------------------------------------------------------------



 
[smg201704138kexhibit102031.jpg]
[Signature Page to Master Framework Agreement] IN WITNESS WHEREOF, the Parties
have executed this Master Framework Agreement as of the date first written
above. Buyer: Sumitomo Mitsui Banking Corporation, New York Branch By: /s/ YUJI
KAWASAKI Name: Yuji Kawasaki Title: Director, Global Trade Finance Dept
[SIGNATURE PAGES CONTINUE ON FOLLOWING PAGE]



--------------------------------------------------------------------------------



 
[smg201704138kexhibit102032.jpg]
[Signature Page to Master Framework Agreement] IN WITNESS WHEREOF, the Parties
have executed this Master Framework Agreement as of the date first written
above. Seller: The Scotts Company, LLC By: /s/ JAMES A. SCHROEDER Name: James A.
Schroeder Title: Vice President and Treasurer



--------------------------------------------------------------------------------



 
[smg201704138kexhibit102033.jpg]
Schedule 1 to Master Framework Agreement SCHEDULE 1 DEFINITIONS As used in the
Transaction Agreements, the following terms have the following meanings unless
otherwise defined in any Transaction Agreement: “Action” means any suit in
equity, action at law or other judicial or administrative proceeding conducted
or presided over by any Governmental Authority. “Administrative Agent” has the
meaning set forth in the definition of Credit Agreement. “Affiliate” of a Party
means any Person that directly or indirectly, through one or more
intermediaries, controls, is controlled by, or is under common control with,
that Party. The term “control” (including the terms “controlled by” and “under
common control with”) means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract, or otherwise.
“Agent” has the meaning set forth in the Preamble. “Aggregate Buyer Balance”
means, as of any time of determination, the sum of the Individual Buyer Balances
of each Buyer as of such time. “Aggregate Funding Limit” means, as of any date
of determination with respect to any Transaction or proposed Transaction, (x)
the sum of the applicable Individual Funding Limits for each of the Buyers as of
such date of determination plus (y) the sum of the Individual Committed Limits
for each Buyer (if any) that is a Reducing Buyer as of such date of
determination. “Anti-Corruption Laws” means the Foreign Corrupt Practices Act of
1977, the UK Bribery Act of 2010, and the rules and regulations promulgated
thereunder, and all other laws, rules, and regulations of any jurisdiction
applicable to Seller or any of its Subsidiaries concerning or relating to
bribery or corruption. “Anti-Money Laundering Laws” means any Laws of the United
States, the United Nations, the United Kingdom, the European Union or the
Netherlands relating to terrorism financing or money laundering, including the
Money Laundering Control Act of 1986, the Bank Secrecy Act, the International
Emergency Economic Powers Act (50 U.S.C. § 1701 et seq.), the Trading With the
Enemy Act (22 U.S.C. § 5 et seq.), the International Security Development and
Cooperation Act (22 U.S.C. § 2349aa-9 et seq.), the Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001, the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001 (aka, the Patriot Act), any rules or regulations
promulgated pursuant to or under the authority of any of the foregoing, and



--------------------------------------------------------------------------------



 
[smg201704138kexhibit102034.jpg]
Schedule 1 to Master Framework Agreement corresponding laws of the jurisdictions
in which Seller or any of its Subsidiaries operates or in which Seller or any of
its Subsidiaries will use the proceeds of any Transactions. “Bail-In Action”
means the exercise of any Write-down and Conversion Powers. “Bail-In
Legislation” means, in relation to an EEA Member Country which has implemented,
or which at any time implements, Article 55 of Directive 2014/59/EU establishing
a framework for the recovery and resolution of credit institutions and
investment firms, the relevant implementing Laws as described in the EU Bail-In
Legislation Schedule from time to time. “Bankruptcy” means, with respect to any
Person, that such Person (a) is dissolved (other than pursuant to a
consolidation, amalgamation or merger); (b) becomes insolvent or is unable to
pay its debts or fails or admits in writing in a judicial, regulatory or
administrative proceeding or filing its inability generally to pay its debts as
they become due; (c) makes a general assignment, arrangement or composition with
or for the benefit of its creditors; (d) institutes or has instituted against it
a proceeding seeking a judgment of insolvency or bankruptcy or any other relief
under any bankruptcy or insolvency Law or other similar Law affecting creditors’
rights, or a petition is presented for its winding-up or liquidation, and, in
the case of any such proceeding or petition instituted or presented against it,
such proceeding or petition (i) results in a judgment of insolvency or
bankruptcy or the entry of an order for relief or the making of an order for its
winding-up or liquidation or (ii) is not dismissed, discharged, stayed or
restrained in each case within sixty calendar days of the institution or
presentation thereof; (e) has a resolution passed for its winding-up, official
management or liquidation (other than pursuant to a consolidation, amalgamation
or merger); (f) seeks or becomes subject to the appointment of an administrator,
provisional liquidator, conservator, receiver, trustee, custodian or similar
official for it or for all or substantially all of its assets; (g) has a secured
party take possession of all or substantially all of its assets, or has a
distress, execution, attachment, sequestration or other legal process levied,
enforced or sued on or against all or substantially all its assets which results
in the entry of an order for any such relief, and such secured party maintains
possession, or any such order for relief is not dismissed, discharged, stayed or
restrained, in each case within sixty calendar days following the taking of such
possession or entry of such order (as applicable); or (h) causes or is subject
to any event with respect to it which, under the applicable laws of any
jurisdiction, has an analogous effect to any of the events specified in clauses
(a) to (g) (inclusive). “Business Day” means any day other than (i) a Saturday
or Sunday or (ii) a day on which banking institutions located in New York City
are permitted or required by applicable Law or regulation to remain closed.
“Buyer” has the meaning set forth in the Preamble. “Change of Control” means
with respect to any Person, the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof) other than
one or more members of the Control Group, of voting equity securities
representing more than 50% of the aggregate ordinary voting power



--------------------------------------------------------------------------------



 
[smg201704138kexhibit102035.jpg]
Schedule 1 to Master Framework Agreement represented by the issued and
outstanding voting equity securities of such Person; provided, that the failure
of Seller to remain a direct or indirect wholly-owned Subsidiary of Guarantor
shall also constitute a Change of Control with respect to Seller. “Code” means
the Internal Revenue Code of 1986, as amended. “Collateral” means, collectively,
(i) the “Collateral” as such term is defined in the Master Repurchase Agreement
and (ii) the “Collateral” as such term is defined in the Security Agreement.
“Collection Account” means any of (i) the Collection Account (Wal-Mart), (ii)
the Collection Account (Home Depot) and (iii) the Collection Account (Lowe’s).
“Collection Account (Wal-Mart)” has the meaning set forth in the Security
Agreement. “Collection Account (Home Depot)” has the meaning set forth in the
Security Agreement. “Collection Account (Lowe’s)” has the meaning set forth in
the Security Agreement. “Confirmation” has the meaning set forth in the Master
Repurchase Agreement. “Contract” means a contract between Seller and an Obligor
governing the terms and conditions pursuant to which Goods are sold or services
are rendered by Seller to such Obligor and a Receivable arises. “Control
Agreements” means each Blocked Account Control Agreement (“Shifting Control”)
dated as of the Effective Date, by and among Seller, Agent and Depositary with
respect to each of the respective Collection Accounts. “Control Group” means the
Hagedorn Partnership, L.P., the general partners of the Hagedorn Partnership,
L.P. and, in the case of such individuals, their respective executors,
administrators and heirs and their families and trusts for their benefit.
“Credit Agreement” means that certain Fourth Amended and Restated Credit
Agreement dated as of October 29, 2015, among Guarantor, Seller and certain of
their Affiliates, as Borrowers, the Lenders from time to time party thereto, and
JPMorgan Chase Bank, N.A., as administrative agent (together with any successor,
the “Administrative Agent”) thereunder (as such agreement may be amended,
restated or otherwise modified from time to time). “Credit Agreement Documents”
means, collectively, the Credit Agreement and the Credit Facility Security
Agreement. “Credit Facility Security Agreement” means that certain Fourth
Amended and Restated Guarantee and Collateral Agreement dated as of October 29,
2015, made by Guarantor, Seller and certain other subsidiaries of Guarantor in
favor of JPMorgan Chase Bank, N. A., as Administrative Agent (as amended,
restated, supplemented or modified from time to time).



--------------------------------------------------------------------------------



 
[smg201704138kexhibit102036.jpg]
Schedule 1 to Master Framework Agreement “Defaulted Obligor” has the meaning set
forth in the definition of Eligible Obligor. “Defaulting Buyer” has the meaning
set forth in Section 4.5. “Depositary” means JPMorgan Chase Bank, N.A. “Direct
Taxes” means sales, use, excise, gross receipts, fuel, value added,
export/import, acquisition, transfer and similar Taxes, or any inspection fees,
environmental fees and similar amounts imposed on or with respect to any
Eligible Receivable or any Contracts related thereto. “Distribution Amount”
means, collectively, for any Buyer (without duplication), (a) with respect to
any expiring Transaction, an amount equal to the product of (x) the amount of
Funded Repurchase Price paid by Seller with respect to such Transaction which is
attributable to payments of Price Differential multiplied by (y) such Buyer’s
Individual Funded Percentage in connection with such expiring Transaction
immediately prior to the applicable Repurchase Date; (b) with respect to any
Transaction expiring on a Repurchase Date that does not coincide with the
Purchase Date for a subsequent Transaction, an amount equal to the product of
(x) any Funded Repurchase Price paid by Seller in connection with such expiring
Transaction multiplied by (y) such Buyer’s Individual Funded Percentage in
connection with such expiring Transaction immediately prior to the applicable
Repurchase Date; and (c) with respect to any Transaction expiring on a
Repurchase Date that coincides with the Purchase Date for a subsequent
Transaction, an amount equal to such Buyer’s Individual Funding Reduction Amount
(if any) with respect to such subsequent Transaction, subject to Section 4.4(c).
“EEA Member Country” means any member state of the European Union, Iceland,
Liechtenstein and Norway. “Eligibility Criteria” means the criteria set forth in
Part 2 of Schedule 3. “Eligible Obligor” means, as of any date, an Obligor
listed on Part 1 of Schedule 3 hereto as of such date; provided that any such
Obligor which is Insolvent or a Related Obligor of which is Insolvent shall
cease to be an Eligible Obligor from and after the date on which such Obligor
(or Related Obligor) becomes Insolvent (thereafter, a “Defaulted Obligor”).
“Eligible Obligor Limit” means, with respect to each Eligible Obligor Group as
of any date of determination, the “Group Limit” for such Eligible Obligor Group
set forth in the table on Part 1 of Schedule 3; “Eligible Obligor Receivable”
means a Receivable originated by Seller and owing by an Obligor listed in Part 1
of Schedule 3 to this Framework Agreement.



--------------------------------------------------------------------------------



 
[smg201704138kexhibit102037.jpg]
Schedule 1 to Master Framework Agreement “Eligible Receivable” means, for
purposes of any Transaction, a Receivable that meets all of the Eligibility
Criteria in connection with such Transaction. “Eligible Receivables Portfolio”
means, with respect to any outstanding or proposed Transaction, all Receivables
originated by Seller prior to the date on which the Transaction Notice for such
Transaction is delivered by Seller to Agent (including Receivables subject to an
outstanding Transaction) which are Eligible Receivables as of the date on which
such Transaction Notice is delivered and are expected to remain Eligible
Receivables as of the applicable Purchase Date. “Engagement Letter” means that
certain Engagement Letter dated February 14, 2017, between Rabobank and
Guarantor. “EU Bail-In Legislation Schedule” means the document described as
such and published by the Loan Market Association (or any successor Person) from
time to time. “Event of Default” means any of the following: (a) Seller or
Guarantor shall have failed to pay any Repurchase Price in respect of any
Transaction (other than the portion thereof attributable to Price Differential)
when and as the same shall become due and payable, and such failure shall
continue unremedied for a period of one (1) or more Business Days; (b) Seller or
Guarantor shall have failed to pay any portion of Repurchase Price attributable
to Price Differential, any fee required to be paid under the Fee Letter or the
Side Letter, any amount required to be refunded pursuant to Section 4.2(b)
hereof, or any other amounts owing under any Transaction Agreement (other than
amounts specified in clause (a) of this definition), in each case, when and as
the same shall become due and payable, and such failure shall continue
unremedied for a period of three (3) or more Business Days; (c) Seller or
Guarantor shall fail to observe or perform any covenant or agreement set forth
in Sections 5.3(f ) or 5.3(i) of this Framework Agreement. (d) Seller or
Guarantor shall fail to observe or perform any covenant, condition or agreement
contained in this Framework Agreement or any other Transaction Agreement
(excluding any covenants, conditions or agreements specified in clauses (a), (b)
or (c) of this definition) and such failure shall continue unremedied for a
period of thirty (30) or more days; (e) any representation or warranty made or
deemed made by or on behalf of Seller or Guarantor in or in connection with this
Framework Agreement or any other Transaction Agreement shall prove to have been
incorrect in any material respect when made or deemed made (excluding the
representations or warranties set forth in Section 5.2 of this Framework
Agreement unless the failure of such representations and warranties would,
individually or in the aggregate, have a Material Adverse Effect), and such
failure to be correct shall continue unremedied for a period of thirty (30) or
more days;



--------------------------------------------------------------------------------



 
[smg201704138kexhibit102038.jpg]
Schedule 1 to Master Framework Agreement (f) Agent shall cease to have a
perfected Security Interest in any Collateral granted by Seller pursuant to the
Master Repurchase Agreement or the Security Agreement, except to the extent
released in accordance with, or in connection with a disposition permitted
under, the Transaction Agreements; (g) Seller or Guarantor shall become
Insolvent; (h) one or more judgments for the payment of money in an aggregate
amount (to the extent not covered by insurance) in excess of $100,000,000 shall
be rendered against Seller, Guarantor, any Subsidiaries of Guarantor or any
combination thereof, and the same shall remain undischarged for a period of 60
or more consecutive days during which execution shall not be effectively stayed,
vacated or bonded pending appeal; (i) the Guaranty, the Security Agreement or
any Control Agreement shall cease to be in full force and effect, or its
validity or enforceability shall be disputed by Seller or Guarantor; (j) a
Change of Control shall occur with respect to Seller or Guarantor; or (k) an
“Event of Default” shall occur and be continuing under the Credit Agreement.
“Face Amount” means, with respect to any Receivable at any given time, the gross
amount (if any) outstanding in respect of such Receivable at such time.
“Facility Expiration Date” means the Scheduled Facility Expiration Date;
provided, that (i) the Facility Expiration Date shall be deemed to have occurred
on the first date (if any) upon which Seller or Guarantor becomes Insolvent,
(ii) on any Business Day during which an Event of Default has occurred and is
continuing, Agent may deliver a written notice to Seller and each Buyer
terminating the Facility Term, in which case the Facility Expiration Date shall
be deemed to occur on the date of such delivery, (iii) on any Business Day
during the Facility Term, Seller may deliver a written notice to Agent
terminating the Facility Term effective as of the first Weekly Date to occur
that is at least three (3) Business Days following the date of such delivery and
(iv) if all Buyers hereunder have become Reducing Buyers as of any date, Agent
may deliver to Seller and each Buyer a written notice terminating the Facility
Term effective as of the later of (x) the first Weekly Date following the
delivery of such written notice and (y) the first Weekly Date occurring on or
after the expiration of the Seasonal Commitment Period. “Facility Term” means
the period beginning on the Effective Date and ending on the Facility Expiration
Date. “Fee Letter” means that certain Fee Letter Agreement dated as of the
Effective Date, by and between Seller, Agent and the Buyers. “Framework
Agreement” has the meaning set forth in the Preamble.



--------------------------------------------------------------------------------



 
[smg201704138kexhibit102039.jpg]
Schedule 1 to Master Framework Agreement “Funded Purchase Price” means, with
respect to any Transaction entered into (or proposed to be entered into) on any
Purchase Date, the excess of (a) the Purchase Price for such Transaction over
(b) the amount of Repurchase Price under any Transaction whose Repurchase Date
coincides with such Purchase Date which is netted against such Purchase Price in
accordance with Paragraph 12 of the Master Repurchase Agreement (any such
netting being subject to Paragraph 12 of Annex I to the Master Repurchase
Agreement). “Funded Repurchase Price” means, with respect to any Transaction
expiring on any Repurchase Date, the excess of (a) the Repurchase Price for such
Transaction over (b) the amount of any Purchase Price under any other
Transaction whose Purchase Date coincides with such Repurchase Date which is
netted against such Repurchase Price in accordance with Paragraph 12 of the
Master Repurchase Agreement (any such netting being subject to Paragraph 12 of
Annex I to the Master Repurchase Agreement). “Funding Amount” means, with
respect to any Buyer in connection with any Transaction, an amount equal to the
excess, if any of (x) such Buyer’s Individual Participation Amount in connection
with such Transaction as of the applicable Purchase Date over (y) such Buyer’s
Individual Buyer Balance immediately prior to such Purchase Date. “Funding
Conditions” has the meaning set forth in Section 4.3(a). “Funding Notice” has
the meaning set forth in Section 4.2(a). “GAAP” means generally accepted
accounting principles as applied in the United States. “Goods” means any
products or any other goods that are the subject of any of the Contracts and
that give rise to any Receivables. “Governmental Authority” means any federal,
state, local or foreign government or political subdivision thereof, or any
agency or instrumentality of such government or political subdivision, or any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supranational bodies such as the European Union or the European Central Bank).
“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority. “Guarantor” means The Scotts Miracle-Gro Company, an Ohio
corporation. “Guaranty” means that certain Guaranty, dated as of the Effective
Date, executed by Guarantor in favor of Agent and the Buyers. “Individual Buyer
Balance” means, for any Buyer as of any time of determination, the excess, if
any, of (x) the aggregate Funding Amounts funded by such Buyer and applied to
Funded



--------------------------------------------------------------------------------



 
[smg201704138kexhibit102040.jpg]
Schedule 1 to Master Framework Agreement Purchase Price over (y) the aggregate
Distribution Amounts allocated to such Buyer with respect to Funded Repurchase
Price received by Agent (excluding Distribution Amounts referred to in clause
(a) of the definition thereof) in connection with the outstanding Transaction
(if any) and all prior Transactions as of such time of determination, subject to
transfer or adjustment in accordance with the terms hereof. “Individual
Committed Limit” means, with respect to any Buyer, (i) as of any date of
determination occurring during the Seasonal Commitment Period, the “Committed
Limit” for such Buyer set forth in Schedule 4 to this Framework Agreement for
such Buyer, subject to transfer or adjustment in accordance with the terms
hereof; provided, that, upon any reduction of the Seasonal Commitment Amount
pursuant to the proviso to clause (i) of the definition thereof, the “Committed
Limit” of each Buyer set forth in Schedule 4 to this Framework Agreement shall
deemed to be reduced by an amount equal to the product of (x) the amount of such
reduction in the Seasonal Commitment Amount and (y) a fraction the numerator of
which is the Individual Committed Limit of such Buyer and the denominator of
which is the Individual Committed Limits of all Buyers (in each case,
immediately prior to giving effect to this proviso) and (ii) as of any date of
determination which does not occur during the Seasonal Commitment Period, zero.
“Individual Funded Percentage” means, with respect to any Buyer as of any date
of determination or in connection with any Transaction, a fraction (expressed as
a percentage), (a) the numerator of which is the Individual Buyer Balance of
such Buyer as of such date of determination and (b) the denominator of which is
the Aggregate Buyer Balance as of such date of determination. “Individual
Funding Limit” means, with respect to any Buyer as of any date of determination,
the “Funding Limit” for such Buyer set forth in Schedule 4 to this Framework
Agreement for such Buyer, subject to reduction, transfer or adjustment in
accordance with the terms hereof. “Individual Funding Reduction Amount” means,
with respect to any Buyer in connection with any Transaction, the excess (if
any) of (x) such Buyer’s Individual Buyer Balance immediately prior to giving
effect to such Transaction over (y) such Buyer’s Individual Participation Amount
with respect to such Transaction. “Individual Participation Amount” means, for
any Buyer with respect to any Transaction, the product of (x) the Purchase Price
for such Transaction (without regard to any adjustment thereof made pursuant to
Section 4.5(a)) multiplied by (y) such Buyer’s Individual Participation
Percentage as of the Purchase Date for such Transaction, subject to transfer or
adjustment in accordance with the terms hereof; provided, that in connection
with any Transaction entered into (or proposed to be entered into) on a Purchase
Date that occurs during the Seasonal Commitment Period and as of which Purchase
Date one or more Buyers is a Reducing Buyer, the Individual Participation Amount
for each Buyer with respect to such Transaction shall instead be calculated in
accordance with Section 4.6(c). “Individual Participation Percentage” means, for
any Buyer with respect to any Transaction, a fraction (expressed as a
percentage), (a) the numerator of which is the Individual



--------------------------------------------------------------------------------



 
[smg201704138kexhibit102041.jpg]
Schedule 1 to Master Framework Agreement Funding Limit of such Buyer as of the
Purchase Date for such Transaction and (b) the denominator of which is the sum
of the Individual Funding Limits of all Buyers as of such Purchase Date.
“Invoice” means an invoice, draft or bill of exchange issued after title to the
applicable Goods has transferred to the Obligor (or services have been rendered
to the Obligor) including provisional invoices, drafts or bills of exchange that
meet the foregoing condition and provided, that such provisional invoices,
drafts or bills of exchange are only subject to customary adjustment practices.
“Invoiced” has correlative meaning. “Insolvent” means, with respect to any
Person, that (i) a Bankruptcy shall have occurred with respect to such Person or
(ii) Seller shall have received a written notice from the applicable Person or
from Agent or any Buyer informing Seller, or Seller shall otherwise have actual
knowledge, that (x) a default in the payment when due, after any applicable
grace period, of any indebtedness or any amount due the U.S. Dollar equivalent
of the aggregate principal amount of which exceeds $100,000,000 issued, assumed
or guaranteed by such Person (other than indebtedness owing by any Affiliate of
such Person to such Person or to another Affiliate) or (y) or a default or other
event under any indenture, agreement or other instrument under which any such
indebtedness described in clause (x) above is outstanding occurs, the result of
which would allow the holder thereof to accelerate the payment of such
indebtedness prior to its stated maturity. “Insolvency” has correlative meaning.
“JPM Letter Agreement” means that certain Letter Agreement dated as of the
Effective Date, by and among Agent, Seller, Guarantor and the Administrative
Agent. “Law” means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, decree, other requirement or rule of
law of any Governmental Authority. “Market Value” means, with respect to any
Eligible Obligor Receivable as of any date of determination, the product of (x)
the Net Face Amount of such Eligible Obligor Receivable as of such date of
determination multiplied by (y) ninety percent (90%). “Master Repurchase
Agreement” means that certain 1996 SIFMA Master Repurchase Agreement dated as of
April 7, 2017, between Seller and Buyers, including Annex I thereto (and as
amended thereby). “Material Adverse Effect” means a material adverse effect on
(a) the Eligible Receivables, taken as a whole, (b) the ability of Seller to
perform any of its material obligations under the Transaction Agreements to
which it is a party or (c) the rights of or benefits available to the Buyers
under the Transaction Agreements. “Monsanto Agreement” means Amended and
Restated Exclusive Agency and Marketing Agreement between The Scotts Company LLC
and Monsanto Company, dated as of September 30, 1998 (as amended as of March 10,
2005 and March 28, 2008 and by that certain Amendment to Amended and Restated
Exclusive Agency and Marketing Agreement between The Scotts Company



--------------------------------------------------------------------------------



 
[smg201704138kexhibit102042.jpg]
Schedule 1 to Master Framework Agreement LLC and Monsanto Company, dated as of
May 15, 2015), as the same may be amended, modified, restated, extended, renewed
or replaced from time to time. “Monsanto Collections” has the meaning set forth
in Section 5.4(c). “Monsanto Company” means The Monsanto Company, a Delaware
corporation. “Monsanto Receivables” has the meaning set forth in Section 5.4(c).
“Moody’s” means Moody's Investors Service, Inc. and any successor or successors
thereto. “Net Face Amount” means, with respect to any Eligible Obligor
Receivable as of any date of determination, the product of (x) the Face Amount
of such Eligible Obligor Receivable multiplied by (y) the applicable Net Face
Percentage for the relevant Eligible Obligor Group as of such date of
determination. “Net Face Percentage” means, for any Eligible Obligor Group as of
any date of determination, a fraction, expressed as a percentage, (a) the
numerator of which is calculated as (x) minus (y), where (x) is the aggregate
Face Amount of all Eligible Obligor Receivables of such Eligible Obligor Group
as of such date of determination and (y) is the sum (as determined by Seller in
good faith and reflected in any applicable Portfolio Schedule prepared as of
such date of determination) of all open account credits, trade accruals, return
accruals and any other reductions, discounts or similar items (in each case,
arising in the ordinary course of business) taken by, or owing or credited to,
the Obligors in such Eligible Obligor Group as of such date of determination;
provided, that such numerator shall be no less than zero, and (b) the
denominator of which is the aggregate Face Amount of all Eligible Obligor
Receivables of such Eligible Obligor Group as of such date of determination.
“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury. “Obligor” means, with respect to any Receivable, the Person that owes
a payment obligation in respect thereof; provided, that, for the avoidance of
doubt, neither Seller nor Guarantor is an Obligor. “Obligor Collection Account”
means (i) with respect to the Wal-Mart Obligors, the Collection Account
(Wal-Mart), (ii) with respect to the Lowe’s Obligors, the Collection Account
(Lowe’s) and (iii) with respect to the Home Depot Obligors, the Collection
Account (Home Depot). “Organizational Documents” means a Party’s articles or
certificate of incorporation and its by-laws or similar governing instruments
required by the laws of its jurisdiction of formation or organization.



--------------------------------------------------------------------------------



 
[smg201704138kexhibit102043.jpg]
Schedule 1 to Master Framework Agreement “Participating Buyer” means, with
respect to any Transaction, each Buyer that has (or will have) an Individual
Buyer Balance greater than zero after giving to effect to the entry into such
Transaction. “Party” and “Parties” have the meaning set forth in the Preamble.
“Permits” means all permits, licenses, franchises, approvals, authorizations,
registrations, certificates, variances and similar rights obtained, or required
to be obtained, from Governmental Authorities. “Person” means an individual,
corporation, partnership, joint venture, limited liability company, Governmental
Authority, unincorporated organization, trust, association, or other entity.
“Portfolio Schedule” has the meaning set forth in the Master Repurchase
Agreement. “Potential Event of Default” means the occurrence of any event that,
with the giving of notice or lapse of time, would become an Event of Default.
“Price Differential” has the meaning set forth in the Master Repurchase
Agreement. “Pricing Rate” has the meaning set forth in the Master Repurchase
Agreement. “Pricing Schedule” has the meaning set forth in the Master Repurchase
Agreement. “Purchase Date” has the meaning set forth in the Master Repurchase
Agreement. “Purchase Price” has the meaning set forth in the Master Repurchase
Agreement. “Purchased Securities” has the meaning set forth in the Master
Repurchase Agreement. “Purchased Receivables” means, as of any date of
determination, each of the Receivables included in the Transaction Portfolio (as
determined in accordance with the definition thereof) for an outstanding
Transaction. “Rabobank” has the meaning set forth in the Preamble. “Ratings
Event” means any of the following events: (i) the Guarantor ceases to have an
issuer rating from S&P, (ii) the issuer rating of Guarantor from S&P ceases to
be at least B, (iii) Guarantor ceases to have a corporate family rating from
Moody’s or (iv) the corporate family rating of Guarantor from Moody’s S&P ceases
to be at least B2. “Receivable” means an Obligor’s payment obligation to Seller
in connection with an Invoice issued by Seller to such Obligor for the sale of
Goods by Seller to such Obligor (including, if applicable, any state and local
taxes and similar amounts payable by the Obligor together with the purchase
price).



--------------------------------------------------------------------------------



 
[smg201704138kexhibit102044.jpg]
Schedule 1 to Master Framework Agreement “Reducing Buyer” has the meaning set
forth in Section 4.6(a). “Reduction Notice” has the meaning set forth in Section
4.6(a). “Related Contract Rights” means in relation to any Receivable, to the
extent not prohibited by the relevant Contract (which prohibition is not
superseded under applicable law), any rights of Seller under or relating to the
Contract to the extent necessary to enforce collection of the Receivable,
subject to any encumbrances on such Related Contract Right created or suffered
to exist by Seller or its Affiliates or other contractual restrictions
applicable to Seller, provided that such encumbrance or other contractual
restrictions do not materially impair the Buyers’ ability to receive or collect
full payment of such Receivable. “Related Obligor” means, with respect to any
Obligor in any Eligible Obligor Group, any other Obligor that is part of the
same Eligible Obligor Group (including the applicable Eligible Obligor Parent).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, sub-agents, trustees
and advisors of such Person and of such Person’s Affiliates. “Related Rights”
means, with respect to any Receivable, to the extent not prohibited by the
relevant Contract (which prohibition is not superseded under applicable law),
subject to any encumbrances on such Related Rights created or suffered to exist
by Seller or its Affiliates or other contractual restrictions applicable to
Seller, provided that such encumbrance or other contractual restrictions do not
materially impair the Buyers’ ability to receive or collect full payment of such
Receivable: (a) all security interests or liens and property subject thereto
from time to time held by or for the benefit of Seller purporting to secure
payment of such Receivable, whether pursuant to the Contract related to such
Receivable or otherwise; and (b) all guarantees, insurance (but only to the
extent such insurance relates solely to Receivables that are of the type that
will be sold hereunder) and other agreements or arrangements of whatever
character from time to time held by or for the benefit of Seller supporting or
securing payment of such Receivable, whether pursuant to the Contract related to
such Receivable or otherwise. “Repurchase Date” has the meaning set forth in the
Master Repurchase Agreement. “Repurchase Price” has the meaning set forth in the
Master Repurchase Agreement. “Required Buyers” means, as of any date of
determination, at least two non-Defaulting Buyers (or all non-Defaulting Buyers
if there is only one such Buyer), representing more than 50% of the aggregate
Individual Funding Limits of all non-Defaulting Buyers as of such date of



--------------------------------------------------------------------------------



 
[smg201704138kexhibit102045.jpg]
Schedule 1 to Master Framework Agreement determination; provided, that, solely
for purposes of this definition, the Individual Funding Limit of any Reducing
Buyer as of any date prior to the expiration of the Seasonal Commitment Period
shall be deemed to be equal to its Individual Committed Limit as determined in
accordance with clause (i) of the definition thereof (regardless of whether the
Seasonal Commitment Period has commenced as of such date). “Resolution
Authority” means any body which has authority to exercise any Write-down and
Conversion Powers. “Responsible Officer” means, as to any Person, the Chairman,
Chief Executive Officer, President, Chief Financial Officer, Treasurer,
Controller or an Executive or Senior Vice President of such Person. “S&P” means
Standard & Poor's Ratings Services, a Standard & Poor's Financial Services LLC
business, and any successor or successors thereto. “Sanctioned Country” means,
at any time, a country or territory that is the target of comprehensive,
country-wide or territory-wide Sanctions. “Sanctioned Person” means, at any
time, (a) any Person that is the target of any Sanctions, (b) any Person listed
in any Sanctions-related list of designated Persons maintained by any U.S.
Governmental Authority (including OFAC or the U.S. Department of State), Her
Majesty’s Treasury of the United Kingdom, the United Nations Security Council,
the European Union or the Netherlands, (c) any Person organized or resident in a
Sanctioned Country or (d) any Person that is fifty-percent or more owned,
directly or indirectly, in the aggregate by, or is otherwise controlled by
(within the meaning of applicable Sanctions Laws), any Person referred to in
clauses (a), (b) or (c) above. “Sanctions” means all economic or financial
sanctions or trade embargoes imposed, administered or enforced from time to time
by (a) any U.S. Governmental Authority, including those administered by OFAC or
the U.S. Department of State; (b) Her Majesty’s Treasury of the United Kingdom;
(c) the United Nations Security Council; (d) the European Union; or (e) the
Netherlands. “Scheduled Facility Expiration Date” means August 25, 2017.
“Seasonal Commitment Amount” means (i) as of any date of determination occurring
during the Seasonal Commitment Period, $100,000,000; provided, that the Seller
may from time to time during the Seasonal Commitment Period reduce the Seasonal
Commitment Amount by delivering written notice of such reduction to Agent (a
“Commitment Reduction Notice”), which reduction shall be effective as of the
first Weekly Date occurring at least two (2) Business Days following delivery of
such Commitment Reduction Notice and shall be irrevocable for the remainder of
the Seasonal Commitment Period and (ii) as of any date of determination
occurring outside of the Seasonal Commitment Period, $0.



--------------------------------------------------------------------------------



 
[smg201704138kexhibit102046.jpg]
Schedule 1 to Master Framework Agreement “Seasonal Commitment Period” means the
period commencing on (and including) the Effective Date and expiring on (and
excluding) the Seasonal Commitment Expiration Date. “Seasonal Commitment
Expiration Date” means the earlier of (x) June 16, 2017 and (y) the date on
which Agent delivers to Seller a written notice terminating the Seasonal
Commitment Period following the occurrence of an Event of Default or Ratings
Event (which Event of Default or Ratings Event is continuing at the time of such
delivery). “Security Agreement” means that certain Security Agreement dated as
the Effective Date, by and between Seller and Agent. “Security Interest” means
any pledge, charge, lien, assignment by way of security, retention of title and
any other encumbrance or security interest whatsoever created or arising under
any relevant Law, as well as any other agreement or arrangement having the
effect of or performing the economic function of the same. “Seller” has the
meaning set forth in the Preamble. “Seller Entities” has the meaning set forth
in Section 5.1(d)(iii). “Settlement Amounts” means, collectively, as of any date
of determination, (i) all Funded Repurchase Price received by Agent on such date
from Seller in connection with an expiring Transaction and (ii) all Funding
Amounts received by Agent on such date from Buyers in connection with the entry
into a new Transaction. “Side Letter” means that certain Side Letter Agreement
dated as of the Effective Date, by and between Seller and Rabobank. “Shifting
Control Notice” has the meaning set forth in the Control Agreement. “SMBC” has
the meaning set forth in the Preamble. “Specified Event of Default” means the
any of the following: (a) an Event of Default of the kind specified in clause
(a) or (b) of the definition thereof shall have occurred and be continuing; (b)
Seller or Guarantor shall become Insolvent; or (c) any Event of Default shall
have occurred and be continuing and Agent shall have delivered a Shifting
Control Notice under one or more of the Control Agreements. “Specified Payment
Date” means, in relation to a Receivable, the fixed date upon which such
Receivable is due for payment as specified (as of the date such Receivable is
generated) in the relevant Contract or Invoice under which the obligation to
make payment arises.



--------------------------------------------------------------------------------



 
[smg201704138kexhibit102047.jpg]
Schedule 1 to Master Framework Agreement “Subsidiary” of any Person means any
corporation, partnership, limited liability company, association, trust,
unincorporated association or other legal entity of which such Person (either
alone or through or together with any other Subsidiary), (i) owns, directly or
indirectly, fifty percent (50%) or more of the shares of capital stock or other
equity interests that are generally entitled to vote for the election of the
board of directors or other governing body of such corporation or other legal
entity; or (ii) has the contractual or other power to designate a majority of
the board of directors or other governing body (and, where the context permits,
includes any predecessor of such an entity). “Tax” means all taxes, levies,
imposts, duties, deductions, withholdings (including backup withholding),
assessments, fees or other charges payable to or imposed by any Governmental
Authority, including any sales, use, excise or similar taxes and inclusive of
any interest, additions to tax, penalties or fines applicable thereto.
“Transaction” has the meaning set forth in the Master Repurchase Agreement.
“Transaction Agreements” has the meaning set forth in Section 2.1. “Transaction
Notice” has the meaning set forth in Section 4.1. “Transaction Portfolio” means,
with respect to any Transaction, the portfolio of Receivables comprising the
Purchased Securities acquired by Buyers in connection with such Transaction,
which shall consist of those Receivables selected from the Eligible Receivables
Portfolio listed in the Portfolio Schedule for such Transaction in accordance
with the priority specified in Part 3 of Schedule 3 to this Framework Agreement
(it being understood, for the avoidance of doubt, that each Receivable indicated
in the final Portfolio Schedule attached to any Confirmation as a “Purchased
Receivable” selected for inclusion in the Transaction Portfolio for the
applicable Transaction shall be a Purchased Receivable included such Transaction
Portfolio, irrespective of whether such Receivable was actually an Eligible
Receivable as of the Purchase Date or whether it was properly selected in
accordance with the aforementioned procedure), together with all Related Rights
and Related Contract Rights pertaining to such selected Receivables. “Weekly
Date” means the last Business Day of each calendar week occurring during the
Facility Term. “Write-down and Conversion Powers” means, in relation to any
Bail-In Legislation described in the EU Bail-In Legislation Schedule from time
to time, the powers described as such in relation to that Bail-In Legislation in
the EU Bail-In Legislation Schedule.



--------------------------------------------------------------------------------



 
[smg201704138kexhibit102048.jpg]
Schedule 3 to Master Framework Agreement SCHEDULE 3 Part 1 ELIGIBLE OBLIGORS
Eligible Obligor Group Group Limit Priority Wal-Mart Obligors
................................ $ 150,000,000 1 Home Depot Obligors
................................$ 300,000,000 2 Lowe’s Obligors
................................ $ 300,000,000 3 “Eligible Obligor Group” means
each of the Lowe’s Obligors, the Home Depot Obligors and the Wal-Mart Obligors,
in each case as a group of entities making up such Obligors and not as
individual entities. “Eligible Obligor Parent” means with respect to (i) the
Lowe’s Obligors, Lowe’s Companies, Inc., (ii) the Home Depot Obligors, The Home
Depot, Inc. and (iii) the Wal-Mart Obligors, Wal-Mart Stores, Inc. “Lowe’s
Obligors” means Lowe’s Companies, Inc. and each wholly-owned Subsidiary of
Lowe’s Companies, Inc., so long as, in each case, such Subsidiary is organized
under the laws of the United States, a State thereof or the District of
Columbia. “Home Depot Obligors” means The Home Depot, Inc. and each wholly-owned
Subsidiary of The Home Depot, Inc., so long as, in each case, such Subsidiary is
organized under the laws of the United States, a State thereof or the District
of Columbia “Wal-Mart Obligors” means Wal-Mart Stores, Inc. and each
wholly-owned Subsidiary of Wal-Mart Stores, Inc., so long as, in each case, such
Subsidiary is organized under the laws of the United States, a State thereof or
the District of Columbia.



--------------------------------------------------------------------------------



 
[smg201704138kexhibit102049.jpg]
Schedule 3 to Master Framework Agreement Part 2 ELIGIBILITY CRITERIA In order
for a Receivable to meet the Eligibility Criteria in connection with any
Transaction, it must satisfy all of the following: (1) Such Receivable is
payable by an Obligor that, as of the applicable Purchase Date, is an Eligible
Obligor. (2) Such Receivable is denominated in U.S. dollars. (3) Such Receivable
is generated in the normal course of business conducted by Seller with the
applicable Obligor, substantiated in the form of an invoice, draft or bill of
exchange. (4) Such Receivable represents the purchase price of specified Goods
sold (including, if applicable, any state and local taxes and similar amounts
payable by the applicable Obligor together with the purchase price) and Invoiced
by Seller. (5) The applicable Goods with respect to such Receivable have been
sold in the normal course of business conducted by Seller with the applicable
Obligor. The applicable Obligor is unconditionally and irrevocably obliged to
pay the Face Amount of such Receivable, subject to any open account credits,
trade accruals, return accruals and any other reductions, discounts and similar
items (in each case, arising in the ordinary course of business) taken by, or
owing or credited to, the applicable Obligor. (6) As of the Purchase Date with
respect to such Receivable, the applicable Obligor, is not Insolvent and no
default, breach or violation has occurred under any Contract with respect to
such Receivable except as would not (or would not reasonably be expected to)
materially and adversely affect the entitlement and/or ability to receive and/or
to recover and/or enforce and/or collect payment of the full amount of such
Receivable. (7) The Specified Payment Date for such Receivable (i) is not
scheduled to occur on or prior to the Repurchase Date for the applicable
Transaction and (ii) is no later than 120 days after the date such Receivable
was generated. (8) As of the Purchase Date with respect to such Receivable, such
Receivable is not and will not become subject to any withholding taxes and is
assignable to the Buyers free and clear of any value added taxes, sales taxes,
withholding taxes, export/import taxes, acquisition taxes, transfer taxes or any
other Taxes, charges, levies, duties or imposts. (9) Each Contract with respect
to such Receivable (including all associated rights) (i) has been duly
authorized by Seller and, to the knowledge of Seller, the applicable Obligor and
the other parties thereto; (ii) is a legally valid and binding obligation of
Seller and, to the knowledge of Seller,



--------------------------------------------------------------------------------



 
[smg201704138kexhibit102050.jpg]
Schedule 3 to Master Framework Agreement the applicable Obligor and the other
parties thereto enforceable against such parties in accordance with their terms,
except (x) as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors' rights generally and by general principles of equity, and (y) as
would not reasonably be expected to have a material adverse effect on the
legality, validity and binding effect or enforceability of such Receivable
against the applicable Obligor. (10) Payments under such Receivable can be made
by the applicable Obligor to the Buyers without any form of governmental,
regulatory or official consent, approval, filing or registration, except for any
such consent, approval, filing or registration requirement relating solely to
the Buyers and which would not prohibit such Obligor from making payment to
other similarly-situated parties. (12) As of the applicable Purchase Date, all
of the representations and warranties set forth in the Framework Agreement
(other than Section 5.2(b)) are true and accurate with respect to such
Receivable in all material respects (except to the extent that any such
representation or warranty is qualified by materiality, in which case such
representation and warranty shall be true and correct).



--------------------------------------------------------------------------------



 
[smg201704138kexhibit102051.jpg]
Schedule 3 to Master Framework Agreement Part 3 SELECTION OF TRANSACTION
PORTFOLIO (1) Each Portfolio Schedule shall set forth the full Eligible
Receivables Portfolio as of the date such Portfolio Schedule was prepared. (2)
Eligible Receivables shall be selected based on the priority of Eligible Obligor
Groups specified in Part 1 of Schedule 3, with all Eligible Receivables of
Obligors belonging to an Eligible Obligor Group having higher priority being
selected before any Eligible Receivables of Obligors belonging to an Eligible
Obligor Group having a lower priority are selected. Eligible Receivables of each
Eligible Obligor Group shall be selected in the following order of priority: (i)
Eligible Receivables shall be selected in the order of the date on which they
were generated (i.e., on first-in, first-out basis); and (ii) Eligible
Receivables that are generated on the same day shall selected in descending
order of the Face Amount thereof, with the Eligible Receivable having the
highest Face Amount being selected first and the Eligible Receivable having the
lowest Face Amount being selected last. The Portfolio Schedule shall list the
Eligible Receivables of each Eligible Obligor Group in the order of such
priority. (3) Eligible Receivables shall be selected for inclusion in the
applicable Transaction Portfolio in accordance with the priority specified in
clause (2) above (or such other priority as Agent and Seller, with the consent
of the Required Buyers, may agree in writing) until the aggregate Market Value
of the Receivables selected for inclusion in the Transaction Portfolio equals or
exceeds the Purchase Price for the applicable Transaction; provided, that for
purposes of determining the priority of the Eligible Receivables so selected for
a Transaction Portfolio, (i) any Eligible Receivables of a given Eligible
Obligor Group not permitted to be selected as a result of applicable Eligible
Obligor Limits shall be disregarded, and the determination of priority shall
continue on to the next Eligible Receivable (if any) of such Eligible Obligor
Group permitted to be selected and (ii) to the extent the Market Value of the
last Eligible Receivable of a given Eligible Obligor Group otherwise required to
be selected in accordance with the priority above would result in the aggregate
Market Value of the Receivables selected for inclusion in the Transaction
Portfolio exceeding the Purchase Price for the applicable Transaction, Seller
may instead select subsequent Eligible Receivables of such Eligible Obligor to
the extent the selection thereof would result in a smaller excess (so long as
such alternative selection continues to result in the aggregate Market Value of
the Transaction Portfolio being at least equal to the Purchase Price).



--------------------------------------------------------------------------------



 
[smg201704138kexhibit102052.jpg]
Schedule 4 to Master Framework Agreement SCHEDULE 4 INDIVIDUAL FUNDING LIMITS ($
in millions) Committed Limit Funding Limit Rabobank $60 $150 SMBC $40 $100



--------------------------------------------------------------------------------



 
[smg201704138kexhibit102053.jpg]
Exhibit A to Master Framework Agreement Exhibit A Form of Transaction Notice
COÖPERATIEVE RABOBANK, U.A., NEW YORK BRANCH, A DUTCH COÖPERATIEVE ACTING
THROUGH ITS NEW YORK BRANCH, as Agent RE: Transaction under the Framework
Agreement and the Master Repurchase Agreement Ladies and Gentlemen: This
Transaction Notice is delivered to you pursuant to Section 4.1(a) of the Master
Framework Agreement, dated as of April 7, 2017 (the “Framework Agreement”), by
and among The Scotts Company LLC, an Ohio limited liability company, as seller
(the “Seller”), each of the buyers from time to time party thereto (each, a
“Buyer”), and Coöperatieve Rabobank, U.A., New York Branch, a Dutch coöperatieve
acting through its New York Branch, as agent for the Buyers (in such capacity,
the “Agent”), relating to repurchase transactions to be entered into pursuant to
the terms of the 1996 SIFMA Master Repurchase Agreement, dated as of April 7,
2017, including Annex I thereto (the “Master Repurchase Agreement”) by and among
Seller and the Buyers. Capitalized terms used but not defined herein have the
meanings set forth in the Framework Agreement, or if not defined therein, in the
Master Repurchase Agreement. Seller hereby requests, in accordance with the
terms of the Framework Agreement, a Transaction under the Master Repurchase
Agreement. The relevant terms of such Transaction are as follows: 1. The
proposed Purchase Date for such Transaction is [], which date [does][does not]
occur during the Seasonal Commitment Period. 2. The proposed Repurchase Date for
such Transaction is []. 3. The Purchase Price for such Transaction is $[]. 4.
The aggregate Net Face Amount of the Receivables included in the proposed
Transaction Portfolio (as set forth on the attached Portfolio Schedule) is $[],
which represents []% of the requested Purchase Price. 5. The proposed Funded
Purchase Price for such Transaction is $[]. 6. The Funding Amounts (if any)
payable by each Buyer on the proposed Purchase Date are as follows:



--------------------------------------------------------------------------------



 
[smg201704138kexhibit102054.jpg]
Exhibit A to Master Framework Agreement Rabobank: $[] SMBC: $[] 7. The proposed
Funded Repurchase Price for such Transaction is $[], of which $[] consists of
Price Differential that will be payable by Seller in respect of the outstanding
Transaction (if any) that expires on the proposed Purchase Date for the
requested Transaction. 8. The Individual Funding Reduction Amounts (if any) for
each Buyer with respect to such Transaction are as follows: Rabobank: $[] SMBC:
$[] 9. The amount of Unused Commitment Fee that will be payable by Seller in
respect of the outstanding Transaction (if any) that expires on the proposed
Purchase Date for the requested Transaction is $[]. Included herewith are a
completed draft Confirmation and proposed Portfolio Schedule setting forth
information with respect to the Eligible Receivables Portfolio and the proposed
Eligible Receivables to be included in the Transaction Portfolio as Purchased
Securities subject to such Transaction. Seller hereby certifies that the
information set forth on such Portfolio Schedule is true and correct in all
material respects, and that all Funding Conditions set forth in Section 4.3 of
the Framework Agreement have been (or will be) satisfied as of the proposed
Purchase Date.



--------------------------------------------------------------------------------



 
[smg201704138kexhibit102055.jpg]
Exhibit A to Master Framework Agreement FORM OF CONFIRMATION Dated: [Date] To:
The Scotts Company LLC ("Counterparty") [_____] [_____] [_____] Attention:
Documentation Email: [ ] From: Coöperatieve Rabobank, U.A., New York Branch
(“Rabobank”), as Agent for itself and for Sumitomo Mitsui Banking Corporation,
New York Branch (“SMBC”) Tel: Fax: Re: Confirmation of a Repurchase Transaction
____________________________________________________________________________________________
Dear The Scotts Company LLC: The purpose of this letter agreement (this
"Confirmation") is to confirm the terms and conditions of the above referenced
transaction entered into between Counterparty and Rabobank (on behalf of itself
and the Buyers specified below) on the Purchase Date specified below (the
"Transaction"). This Confirmation constitutes a "Confirmation" as referred to in
the Master Repurchase Agreement specified below. The definitions and provisions
contained in such Master Repurchase Agreement are incorporated into this
Confirmation. Subject to the proviso to the definition of Repurchase Price set
forth in the Master Repurchase Agreement, in the event of any inconsistency
between such Master Repurchase Agreement and this Confirmation, this
Confirmation will govern. 1. This Confirmation supplements, forms part of, and
is subject to, the 1996 SIFMA Master Repurchase Agreement, dated as of April 7,
2017, including Annex I thereto and as amended thereby (as further amended and
supplemented from time to time, the “Master Repurchase Agreement”), among
Counterparty, Rabobank and SMBC. All provisions contained in the Master
Repurchase Agreement govern this Confirmation except as expressly modified
below. Except for the information on the attached Pricing Schedule expressly
incorporated below, all other information on such Pricing Schedule shall be
disregarded. The terms of the particular Transaction to which this Confirmation
relates are as follows: 2. General Terms: Purchase Date: [Date] Purchase Price:
$[ ] Buyers: [Rabobank and SMBC, collectively.]



--------------------------------------------------------------------------------



 
[smg201704138kexhibit102056.jpg]
Exhibit A to Master Framework Agreement Seller: Counterparty Agent: Rabobank
Purchased Securities: Set forth on attached Portfolio Schedule. Pricing Rate:
The rate set forth on the attached Pricing Schedule under the heading “All- in
Rate” that appears in the row immediately above the reference to “Global
Projected Interest” or “Projected Global Interest”, as the case may be
Repurchase Date: [Date]1 Repurchase Price: The sum of (x) the Purchase Price
plus (y) the Price Differential Price Differential The amount set forth on the
attached Pricing Schedule as the “Global Projected Interest” or “Projected
Global Interest”, as the case may be, on the date that is the Repurchase Date 3.
Governing law: Unless otherwise provided in the Master Repurchase Agreement (in
which case the law so specified shall govern), this Confirmation shall be
governed by and construed in accordance with the laws as specified in the Master
Repurchase Agreement. [Remainder of page intentionally left blank] 1 To be the
next Weekly Date to occur following the Purchase Date.



--------------------------------------------------------------------------------



 
[smg201704138kexhibit102057.jpg]
Exhibit A to Master Framework Agreement Please confirm that the foregoing
correctly sets forth the terms of our agreement by executing the copy of this
Confirmation enclosed for that purpose and returning it to us by electronic mail
or by facsimile transmission to telecopier No. [ ]. Very truly yours,
COÖPERATIEVE RABOBANK, U.A., NEW YORK BRANCH By: _______________________ Name:
Title: By: _______________________ Name: Title: SUMITOMO MITSUI BANKING
CORPORATION, NEW YORK BRANCH By Rabobank, as Agent By: _______________________
Name: Title: By: _______________________ Name: Title: Confirmed as of the date
first above written: THE SCOTTS COMPANY LLC By: _____________________________
Name: Title:



--------------------------------------------------------------------------------



 